 III theMatter ofARMOUR FERTILIZERWORKS,INC., A CORPORATION,ARMOUR AND COMPANY OF'DELAWARE,A CORPORATION,ARMOUR ANDCOMPANY, A CORPORATION,AND INDEPENDENT ORGANIZATION OFARMOURS EMPLOYEESandINTERNATIONALUNION OFMINE.MILL ANDSMELTER WORKERS AFFILIATED WITH C. I. O.CaseNo. C-9311.Decided January 4, 1943.Jurisdiction:meat products industry.Unfair LaborPracticesInterference,Restraint, and Coercion:questioning employees regarding theirunion activities ; statements discouraging to membership in union ; assistancein circulation of anti-union petition ; posting of notice warning supervisors notto interefere in union activities ineffective to "neutralize" previous anti-unionconduct where subsequent to notice supervisors engaged in further acts ofinterference'Company/-Donunated Union:charges of, dismissed, when,employer's attempts toremain neutral were not abrogated by its failure to retard organizational ac-tivities of certain supervisory employees because of its reliance upon adviceand agreement of Board agent; and absent the consideration of such activitiesremaining portion of record was insufficient to sustain charges.Discrznunation:lay-off, and refusal to renistate three employees because of unionmembership and activity.Remedial Orders:cease and desist unfair labor practices; reinstatement andback pay awardedPractice and Procedure:settlement agreement no bar to consideration of eventsoccurring prior thereto where Company engaged in unfair labor practicessubsequent to execution of agreement.DECISIONANDORDEROn August 27, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practices ,and recommending that they cease and desist therefrom and takecertain affirmative action as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the respondents filed exceptionsto the Intermediate Report and a brief in support of their exceptions.During the hearing, the Trial Examiner ruled upon various mo-tions and upon objections to the admission of evidence.The Board46 N L R B., No 76629 630DECISIONIS OF NATIONAL LABOR RELATIONS BOARDhas reviewed the rulings of the Trial Examiner and finds that no,prejudicial errors were-committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on October 27, 1942, at Washington, D. C. Therespondents were represented by counsel and presented argument:The Independent and the Union did not appear. The Boardhas considered the Intermediate Report, the respondents' exceptionsand brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations made by the, Trial Exam-iner, with the exceptions and qualifications noted below::,A. Alleged domination b f the IndependentThe Trial Examiner found that the respondents ; were chargeablewith the anti-union and pro-Independent statements and activities ofvarious shift foremen. It was not unreasonable, therefore, that heshould conclude that the respondents had dominated and interferedwith the formation and administration of the Independent.We donot agree with his conclusions, however, for other reasons.At the.,very outset of its negotiations with the respondents, the Union in-sisted upon the right of Simms, a shift foreman, to engage in unre-stricted activity on its behalf, notwithstanding the respondents' validprotest that they might be deemed responsible for the acts and state-ments of shift foremen.At the insistence of the Union, the respond-ents reluctantly agreed that shift foremen be permitted to engage inunion activities and, accordingly, restricted the language of the notice,posted on April 8 wherein "foremen" were instructed to refrain fromconduct tending to encourage or discourage union activity.1aOn May-7) 1941, a representative of the Board affirmed the understanding be-tween the Union and the respondents, and permitted shift foremento vote in the consent election held on that date. In reliance uponthe aforesaid understanding the respondents refrained from censor-ing the union activities of the shift foremen until October 1941, atwhich time, apparently relying upon a then recently issued decisionof the Board," they promulgated a rule requiring the shift foremen todesist from union activity under penalty of demotion to non-super-1Thename ofWilliam A Baker is inadvertentlyincluded in Section4 of theConclusionsof Law in the Inteimediate ReportWe treat this patent error as corrected by strikingsaid name from Section4 of theConclusions of Law.'aDr Pennington, a Federal conciliator Rho was present at the conference between the-Union and the respondents on April 8, 1941, also expressed an opinion in support of theUnion's contention that shitt foremen were eligible to participate in union activities2Matter of Marshall Field & CompanyandDepartment Store Employees Union, Local'291 of United Retail, Wholesale and Department Store Employees of America, C. 1 0.,34 N I. R B.1;Matter of General Motors Sales Corporation (General Motors PartsDivision)andInternational Union, United Automobile Workers of America, Local 216,C. 1G, 34 N. L R B 1053 See alsoMatter of The Sherimn-Williams Companyand.ChemicalWorkersUnion No 22215, American Federation of Labor,37 N L. It. B 260. ARMOUR FERTILIZER WORKS, INC.'631'_visory positions.We agree with the, Trial Examiner that the' shiftforemen are, clearly, supervisory employees whose interference with,the self-organization of subordinate employees is attributable to therespondents.However, the respondents herein were induced, iii part-by our agent, to believe that they could not legally restrict the orgafli-'zational activity of supervisors of Simms' rank.Since the respond-ents' failure to maintain neutrality in this respect was due in sub-stantial measure to the advice and agreement of a Board agent, we areof the opinion that it would not effectuate the policies of the Act tomake findings of violation of the Act, or to issue an order againstthe respondents, based upon the conduct of the shift foremen prior,to October 1941.3We shall, therefore, not consider the activities ofthe shift foremen in determining the issue as to the respondents'alleged domination of the Independent.in promoting the Independent, we find the evidence insufficient towarrant adoption of the Trial Examiner's finding that the respond-ents dominated and interfered with the formation and administrationof the Independent.Although one of the Independent petitions was,placed on Superintendent Sewell's desk, situated in an ordinary em-ployees' dressing room, there is no evidence as to how long the petition,remained there, that Sewell knew it was there, or that he had assistedin its circulation.' Again, there is some testimony indicating thatthe respondents, as a means of enhancing the prestige of the Inde-pendent, granted wage increases and installed toilets and water coolers.at the request of the Independent at a time when they had purportedlydeclined to recognize or deal with either the Union or the Independentuntil one of said organizations should be certified by the Board.Thistestimony, however, is vague and unconvincing.4Other evidence indi-cates that the wage increase was made effective prior to the Independ-ent's alleged request therefor and for business reasons wholly uncon-nectedwith the employees' organizational activity.5Under the'We have heretoforehad occasionto state our view that the effectiveadministration ofthe Act requires that the Board's agentshave the respectand confidence of labor organi-zations andemployers with whom their work brings thenin contact,a'nd that under normalcircumstances repudiationof agreementsentered into and reliedon in good faithnecessarilyiinpails'suchrespect and confidenceSeeMatterof Shenandoah-JivesMining Company-andInternationalUnionofMine,MillifSinelterWorkers, Local No.26,11 N L R B.855; alsocasescited in footnote 8,infra.Tai kur =ton testified that Kinzer told him "that the Independent got the21/2-cent raise,water coole.s and lockets,and Iwould say toilets,"adding,"but he didn't put it that way."[Italics supplied ]with respect to the installation of the toilets and watercoolers,Parrish testified that lie "lust told him [Mitchell,assistantsuperintendent] we wantedsomehind of toilets and some watercoolers or someway to keel) our water fit to.drmkout theie"When questioned as to whetherhe was acting as a representative of theIndependent when he made the foregoing request, Parrish testified, "Well, I don't say thatI did . . I lust don't remember"'As the Trial Examiner found, the wage inciease had been underconsideration sincethe middle of May 1941,and, asthe evidencefurther shorts,itwaswithhelduntil after 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances, we are not persuaded that the aforesaid wage increaseand other benefits were granted as a measure of support to theIndependent.Although we find below that the respondents evinced hostilitytowards the Union by the anti-union statements and conduct of cer-tain supervisory employees, other than shift fbremep, in view of allthe circumstances here present, we are of the opinion, and find, thatsuch activities afford an insufficient basis upon which to conclude that,the respondents dominated, interfered with, and contributed supportto the Independent.We shall accordingly dismiss the allegations ofthe complaint relative thereto.B. Interference,restraint,and coercion prior to, the settlementagreement of November26, 1947For the reasons stated above,we hereby reverse the Trial Examiner'sfinding that the respondents,by the anti-union statements and conductof their shift foremen, interfered with, restrained,and coerced theiremployees.However, we find, as did the Trial Examiner,that bothbefore and after the respondents posted the notice of April 8, 1941,assuring their employees that they were free to engage in union activ-itieswithout fear of discrimination,general foremen manifested hos-tility towards the Union in violation of the Act.Thus, prior to theposting of the notice and several days after Paul Ballard was laidoff on March 27, 1941, Turner Bolton,general foreman of the wetrock department,,questioned Ballard as to why he joined the Unionand suggested that he could return to work within the next day or soif he withdraw his membership application card therein.On or aboutApril 5, Bolton similarly questioned Howard Hamm,' a member ofthe negotiating committee,as to whether he had not been"satisfied"before lie joined the Union.After the respondents had posted thenotice and 'prior to the consent election onMay 7,'1941,HowardKinzer, night general foreman,advisedJamesWadethat he wouldnot join any labor organization.On April 14,1941,W. L. Crawford,'track foreman at the Peerless mine, on two separate occasions thatclay called together the men working under his supervision so thatopponents of the Union might persuade'them to sign the anti-CIOpetition,then being circulated.Finally, while the afore-mentionedpetition was being circulated, 'Ozro Redding,general foreman of theconsultation with a representative of the Board in June.In support of the respondents'contention that the highly,competitive market for common labor had forced its consider-ation of a wage increase,the evidence shows that %arious companies in the respondents'vicinity had increased their basic wage rates in May and June of 1941 from 3 to 7 centsper hour0The effect of the settlement upon the unfair labor practices committed by the respondentprior to November 26, 1941, is hereinafter discussed.1 ARMOUR FERTILIZER WORKS, INC.633acid plant, summoned Shift-Foreman Harden Bryant, and directedhim to advise the men under his supervision that they did not haveto join the Union and would be taken "care of" if they did not do so.The respondents contend in their brief, however, that any of the anti-union statements made bylsupervisory employees, prior to the postingof the notice on April 8 were "completely neutralized" by such notice;and with respect to any anti-union statements or conduct of super-visory employees occurring subsequent to the notice, they contend thatthe employees neither believed that such statements and conductreflected the attitude of the respondents, nor were they influenced orcoerced thereby into refraining'-from becoming or remaining membersof the Union.While it is true that numerous employees testified, oncross-examination by the respondents' counsel, that they were notaffected by or conscious of any interference, restraint, or coercion fromthe acts and statements complained of, the Board has repeatedly heldthat it is immaterial that the proscribed conduct does not producethe desired result, and that the invasion of the field of union activitywhich the Act reserves as a matter of right to the employees is initself an unfair labor practice.,As for the notice, if the respondents'supervisory employees had refrained from acts of interference afterits posting, the respondents' contention that previous anti-union con-duct was "neutralized" thereby might have merit.However, therespondents' supervisory employees did not so refrain, and to say,as the respondents suggest in their brief, that the employees "shouldhave regarded Mr. King's notice to the exclusion of these wordsand acts of mere foremen," would be to disregard realities.Thecoercion and intimidation inherent in statements and conduct suchas are referred to above, cannot be dissipated by well-meant procla-mations of neutrality whose 'ineffectiveness' is demonstrated by thedisregard accorded them.,,'Matter of Montgomery Waid and CompanyandWarehouse Employees' Union No.20,297affiliated With the A. F. of L,17 N. L R B. 191, enf'gN L. R B. v. MontgomeryHood & Co , 115 F (2d) 700 (C C A 8),and subsequent cases.8InSwift & Company v. N. L R B,106 F (2d) 87 (C C A 10),enf'g as modifiedMatter of Siotft if Company,a corporationandAmalgamatedMeatCutters and ButcherWorkmen, of Sortlt America, Local No 611l, etal, 7 N. L R. B. 269, the court disposedof a similar defense, statingWhile the evidence showed thatMiddaugh,the plant manager,and Young, the plantsupeiinteident, repeatedly earned against violations of the National Labor Relations Actand solicitation of union membership on petitioner's premisesduringworkinghours, theytook no effective means to stop repeated violations of the ActFurthermore, with respectto the acts of the supervisory foremen, the doctrine of respondeat superior applies andpetitioner is responsible for the actions of its supervisory foremen, even thoughit had noactual participation thereinSee alsoN L R 13. v The A S. Abell Co,97 F (2d) 951 (C C. A 4), enf'g asmodifiedMatter of The A S Abell Company,'a corporation,andInternationalPrinting andPressmen's Union, Baltimore 13ranc7t,Baltinioiell'ebPressmen's Union, No31,5 N L R B614,Titan Metal Manufacturing,et al.V N L R.B, 106 F (2d) 254 (C C. A 3), enf'gMatter of Titan Metal Manufacturing CompanyandFederal LaborUnionNo.19981,5N L R.B. 577,IntesrtationalAssociation of Machinists v. N L R. B,311 U S 72, 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The settlement agreement of November 26,19.11; interference, coer-cion, and restraint occurring thereafterThe Trial Examiner found that since the respondents had engagedin unfair labor practices after November 26, 1941,the consent electionagreement executed on that date,in settlement of any unfair labor prac-tices committed by the respondents prior thereto,did not operate as abar to the consideration of the events preceding such agreement.Weconcur in such finding.9With regardto the unfair labor practicescommitted by the respondents after November 26, 1941, however, wefind, contrary to the Trial Examiner,,that the respondents did notdiscriminatorily apply the rule prohibiting the posting of all unionliterature, which was promulgated shortly before the consent electionheld on December 3,1941.While the evidence shows that, as foundby the Trial Examiner,Kinzer, night general foreman,violated theposting rule by permitting several anti-union handbills to remain postedin the acid plant shortly before the December election,it also appearsthat literature was scattered and posted in the plant by the Union atapproximately'the same time,some of which remained posted untilafter the election.We also find that the statement made by Shift-Foreman Hubert Harris to George Russell shortly before the electionwas not violative of the Act.We reiterate,however,our adoption ofthe findings of the Trial Examiner that the statements made by Super-intendent Sewell to the men employed at the Peerless Mine on theeve of the second election,and by Shift-Foreman Hubert Harris 11 toJ. H. Frey several days before the election were coercive and constituteda' violation of the Act.11aff'g 100 F ,(2d) 29 (App D C ), enf'gMatter of The Serrick CorporationandInternationalUnion, United Automobile Wor9,ers of America,Local No 419, 8 N L. R B 621;N L -tt B v. AintreeCorporation,decided November 12, 1942, (C C A 7) enf'gMatter ofAintree CorporationandInternational Ladies' Garment Workers'Union,Local No 373,affiliatedwith the American Federation of Labor,37 N L R B 1174;IIJ Heinz Co v.N L R B,311-U S. 514, aff'g 110 F (2d) 843 (C. C A. 6), enf'gMatter of H J HeinzCompanyandCanning and Pickle Workers, Local Union No325,ai7iliated with AmalgamatedMeatCuttersand ButcherWorkmen ofNoi th Amciica,American FederationofLabor,10 N L R B 963D Matter of American Cyanamid CoandUnited PhosphateWor hersUnion'No22036,affiliatedwith theA. F L.,37 N L. R. B. 579, 588, and cases cited in footnote 11 thereinSee alsoMatter of HopeWebbingCompanyandTextile TPoikeis Organizing Committeeof the C 1 0, Local No14, 14 N L R B 55 ;Matter of Wiclwne BrothersandAnialga-MatedAss'nof Iron, Steel & Tin WorkersofNo,thAmeiica, Lodge #1985, throughS.W. 0C., affiliated with the C. 1.0., 16 N L. R. B 316 ,Matter of Sun Shipbuilding andDry Dock CoandIndustrial Union of Marine and Shipbuilding Workers of America,38N L It. B 234;Matter of Houde Engineering CorporationandInteinationalUnion,U A W -C 10,Local850,42 N L R. B 713.1° In view of oar previous finding in Sections A and B, above, that the respondents werenot accountable for the conduct of shift foremen, we here note that prior to the tune1iairismade the above-ieleried-to statement to P+iey, the respondents had issued an ulti-matum toall shiftforemen that they either renounce their union membershipor sufferdemotionIn so doing, the respondents recognized and assumed responsibility for allunion activities engaged in by Harris, as well as the other shift foremen, occurring afterthe issuance of such ultimatum11The record shows that on December 1, 1941, the respondents posted a notice warningits supervisory employees to remain neutral in the forthcoming election.With regard to ARMOUR FERTILIZER WORKS, INC.635E. Discrimination with respect to hire and tenure of employment1.The discharge and suspension in March 1941, and the subsequentdemotion in November 1941, of Carl C. SimmsThe Trial Examiner found that the respondents,, in 1I arch 1941,discharged and suspended Carl C. Simms because of his membershipand activities in the Union. In discrediting the contention of therespondents that Simms was discharged because he had concealed hisknowledge of the.bending of a tipple, the Trial Examiner finds that'Simms was neither present at the time the tipple was bent nor did heknowswho was responsible for the damage.A consideration of theevidence, however, convinces us that the incident occurred on Simms'shift and that he did know who bent the tipple, that he repaired itonly temporarily, and that the foreman on the, following shift, whowas forced to make more adequate repairs on the tipple, complainedtoRedding.Furthermore, there is no -evidence that Redding hadknowledge of Silmns' union activities at the time Simms was discharged;and Redding's testimony that he so informed Simms when the latteraccused Redding of discriminating against him was credited by the'TrialExaminer.We find that Simms was not discriminatorily`discharged or suspended by the respondents in March 1941.The Trial Examiner found that the action of -the respondents indemoting Simms in November 1941 was not discriminatory. TheUnion filed no exceptions to this finding.We adopt the Trial Exam-iner's finding in view of the fact that Simms insisted upon engagingin union activity tending to interfere- with the self-organization ofsubordinate employees, conduct for which the respondents could beheld responsible 12.2.The lay-off and refusal to reinstate Albert S. Ingrum and F. C. HallThe Trial Examiner found that Albert S. Ingruin and F. C. Hallwere laid off on March 28, 1941, and thereafter refused reinstatementbecause of their membership and activities in the Union.Contrary tothe Trial Examiner, we attach no significance to the alleged senioritystatus of Ingruin, since the record reveals that the respondents followedthe effect of such notice upon the unfair labor practices which we have found the respondentsengaged in just prior to the election, the comments appealing in Section B, above, withreference to the notice posted by the respondents on April 8, 1941, ale applicable12 In adopting the finding of the Trial Examiner, we do not intend to approve therespondents' policy of prohibiting union membership of their supervisory employees, insofaras such policy might be applied in cases of individuals who, unlike Simms, had not engagedin-conduct which the respondents may lawfully prohibitSeeMattet of Union CollieriesCoal Company, Oakmont, Pennsylvania,andMine Officials' Union of Auto ica (Inc ),41 N L R. B 061, and cases cited therein ;Matter of Godcliaua Sugars, IncandUnitedSugar Workers, Local Industrial Union No. 1186, C I0., 44 N L R. B 874; and casescited in footnote 2,supra. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDno established seniority rules in laying off employees.The evidencealso shows, as found by the Trial Examiner, that the Tay-off of bothHall and Ingrum was occasioned by a necessary and proper reductionin operations, and since there is no satisfactory evidence that therespondents were 'aware that these employees had joined the Union,we find that the respondents did not discriminate against Hall andIngrum with respect to their dismissal on March 28, 1941.We doconcur, however, in the finding of the Trial Examiner that Hall andIngrum were discriminatorily refused reinstatement.At the timeHall and Ingrum applied for reinstatement, the respondents wereaware of their membership in'the Union, and when their lay-offs be-came the subject of discussion at grievance conferences between theUnion and the respondents, the latter promised to reinstate them be-fore hiring new men when work became available.13 This the re-spondents did not do, although the record shows that by August 14,1941, the respondents had newly employed two common laborers inthe wet rock department where Hall and Ingrum were employed, andthat it hired thereafter six more such employees.We find that inrefusing to reinstate Ingrum and Hall on August 14, 1941, when workbecame available which they as common laborers could perform, therespondents were motivated by the union membership and activitiesof these employees.3.The lay-off and refusal to reinstate Frank WatkinsThe Trial Examiner found that Frank Watkins was laid off onMarch 29, 1941, and thereafter refused reinstatement because of hisunion membership and activities.While we adopt- the finding of theTrial Examiner in so doing, we give no weight to Watkins' relativelength of service in the respondents' employ since, as previouslypointed out, the respondents followed no established seniority prin-ciples with respect to their employees.However, we find, as did theTrial Examiner, that Bolton told Watkins that his "passing CIO'cards" was responsible for his dismissal.Bolton's statement clearly'reveals his discriminatory motive in selectingWatkins for lay-off,rather than one of the other members of the clean-up crew who' wereretained.That Bolton would make so unguarded a statement to,Watkins is not surprising, in view of his overt attempt, as set- forthabove, to bribe Paul Ballard, whom he had laid off on March 27, 1941,into withdrawing from the Union in return for a promise of earlyreemployment.."The respondents contended at the hearing that one of the reasons for refusing toreinstate Ingrum was his allegedly abusive language to Kinzer at the time of the lay-offThe fact that at the above conferences the respondents did not raise this objection to theUnion'srequest for Ingrum'sreinstatement further supports the finding of the TrialExaminer that Kinzer's testimony,relative to his conversation with Ingrum,during which'Ingi uni allegedly used abusive language,is not entitled to credence. ARMOUR FERTILIZER WORKS, INC.6374.`The lay-off and refusal to reinstate Oscar AbernathyThe Trial Examiner found that the respondents had discrimi-natorily refused to reinstate Oscar Abernathy following his lay-offon September 4, 1941. In so finding, the Trial Examiner relied uponthe fact that following Abernathy's lay-off the respondents transferredRufus Collins, an employee who was junior in point of service to Aber-nathy, from another department to the repair gang on which Aber-nathy formerly had worked. Since the respondents admittedly con-sidered Abernathy's relatively short service record in determining hislay-off fi.om the repair crew, the Trial Examiner properly attachedmore significance to the fact that Collins entered the respondent's-em-ploy after Abernathy than could normally be accorded it under therespondents' indefinite seniority policy.However, the evidence doesnot establish that Collins was permanently assigned to the repair gangor that he was transferred to fill a vacancy left by Abernathy.Nor isthere evidence to refute the testimony of W. L. Crawford, track fore-man in charge of the repair crew, that Collins was a general utilityman who was customarily shifted to and from the repair crew as atemporary need for his services there and in other departments arose.Under these circumstances, ewe find that the respondents have not dis-criminated with regard to the hire and tenure of employment of OscarAbernathy.,ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Armour Fertilizer Works,Inc., Armour and Company of Delaware, and Armour and Company,and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Union of Mine, MillSmelter Workers, affiliated with C. I. 0., or any other labor organi-zation of their employees by, discriminating in regard to the hire andtenure of their employees or any other term or condition of their em-ploymei-it.,(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise- of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : C638DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffer to Albert S. Ingrum, F. C. Hall, and Frank Watkins, im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority and other rights.(b)Make whole Albert S. Ingrum and F. C. Hall for any loss ofpay they may have suffered by reason of-the respondents' discrimina-tion against them, by payment to each of them of a sum of money equalto that which he normally would have earned as wages during theperiod from August 14, 1941, to the date of the respondents' offer ofreinstatement, less his net earnings, if any, during that period;(c)Make whole Frank Watkins for any loss of pay he ;,may havesuffered by reason of the respondents' discrimination against him,' bypayment to him of a sum of money equal to that which he normallywould have earned as wages during the period from March 29, 1941,to the date of the respondent's' offer of reinstatement, less his net earn-ings during that period;(d) Immediately post notices to their employees in conspicuousplaces throughout the Maury County plant, and m-iintain such notices.for a period of at least sixty (60) days from the date of posting, stat-ing (1) that the respondents will not engage in the conduct from whichthey are ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that they will take the affirmative action set forth inparagraphs 2 (a), (b), (c), and (d) of this Order; and (3) that theemployees of the respondents are free to become or remain membersof International Union of Mine, Mill & Smelter Workers, affiliatedwith C. I. 0., and that they will not discriminate against any employeebecause of membership or activity in said labor organization ;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondents have taken to comply herewith.AND IT Is FuRTHFR oRDERrD that the complaint, insofar as it allegesthat the respondents, by dominating and interfering with the forma-tion and administration of, and contributing support to, IndependentOrganization of Armour's Employees, have engaged in unfair laborpractices within the meaning of Section 8 (2) of the Act, and by dis-criminating in regard to the hire and tenure of employment of Carl C.Simms, William A. Baker, and Oscar Abernathy and in regard to thelay-off of Albert S. Ingrum and F. C. Hall, have engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act, be, andit hereby is, dismissed. ARMOUR FERTILIZER WORKS,INC.639INTERMEDIATE REPORTMr William St?6ng,for,the BoardMr. Pail E Blanchard,of Chicago, 111,Mr. Pi ide Towilinson,andMr. R. LHarris, Jr,of Columbia, Tenn, for the respondent, Armour and Company ofDelaware.Mi C A Kennedy,of Columbia. Tenn, for the Independent.Mr C A. Anderson, Mr. Van DJones, andMr. Hank Allen,of Bessemer, Ala,for the Union.STATEMENT OF 9 HE CASEUpon an amended 'charge duly filhcl oii"or about May 29, 1942, by Interna-tional Union, of Mine, Mill and Smelter Workers, affiliated with the C I O,'herein called the Union, the National Labor Relations Board by its actingRegional Director for the Tenth Region (Atlanta, Georgia), issued its com-plaint, dated May 30, 1942, against Armour Fertilizer Works Inc.. heie!n calledthe Fertilizer Company, Armour and Company of Delaware, herein called theDelaware Company, and Armour and Company, herein called the Parent Com-pany, the three corporations being herein at times collectively called the respond-ents, alleging that the respondents, and each of them, had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein called the ActCopies of the complaint andnotice of hearing thereon were duly served upon each of the respondents, theUnion and upon the Independent Organization of Armour's Employees,' hereincalled the Independent, a labor organization alleged in the complaint to be domi-nated by the respondentsThe complaint, as intended at the hearing, alleged in substance: (1) that theDelaware Company is a wholly owned subsidiary of the Parent Company:(2) that the Fertilizer, Company is a wholly owned subsidiary of the DelawareCompany, (3) that in 1941 the respondents instigated, dominated, interferedwith the formation and administration of the Independent, and ever since itsformation the respondents have dominated and interfered with its adnnnis-tiation, and contributed financial and other support to it, by (a) soliciting,urging, and persuading the eniployaes to organize the Independent, (b) insti-gating, peimitting and participaitirig in the distribution, circulation, and postingof anti-Union and pro-Independent literature and petitions by the employees,(c) inducing the employees by threats, warnings, promises and grants of wageincreases to abandon their membership in the Union and to become membersof the Independent, (d) dealing with and making concessions to the inde-pendent, while simultaneously refusing to deal with and rejecting the demandsof the Union, and (e) permitting the leaders of the Independent to use therespondents' premises, on respondents' time, for organizational and other put'-poses of the Independent; (4) that the respondents laid off Albert Iingrum'iAt the hearing, Board's counsel movell to amend the voiding in the caption to desig-nate the parties as set foith aboveThe motion was granted without objectionPursuant to notice served upon the paities prior to the healing, Board's counsel, atthe opening of the hearing, inoied to include the Independent as a party iespondentThemotion was granted without objectionThe undersigned then advised counsel for theIndependent that he would ad]ouin the hearing to June 19, 1042, so as to give the Inde-pendent as required by the Boaid's Rules and Regulations, 10 days notice of hearingCounsel for the Independent waived the usual 10 days notice and stated that he wouldbe piepared to piocecd on the following morning, June 16, 1942.The hearing was thenadjourned, before any witnesses were called, until the following morning.3Also iefeiied to in the recoid as Albert Ingram 6640DECISIONS OF NATIONAL LABOR RELATIONS BOARDand F C Hall on March 28, 1941, discharged William A Baker on March 29, 1941,Frank Watkins a on April 1, 1941, Oscar Abernathy in July 1941, and Byrd C.Owen ° on January 16, 1942, because, they engaged in. concerted activities withother employees for the purpose of collective bargaining and other mutual aidand protection; (5) that the respondents suspended C C. Swims on March 24,and again on October 14, 1:)41,° and on October 29, 1941, demoted Srumns froma supervisory to a non-supervisory position because he engaged in concerted activ-itieswith other employees for the purpose of collective bargaining and othermutual aid and protection , and (G) that the respondents since 1937 have inter-fered with, restrained and coerced the employees in the exercise of the rightsguaranteed in Section 7 of the Act by (a) urging the employees to withdraw fromthe Union and- warning and threatening the employees not to become its mem-bers or members of any other labor organization, (b) promising and grantingto the employees better jobs, increased wages, and other benefits if they wouldtioning the employees as to the activities and internal affairs of the Union,(d) threatening to close the plant if the employees persisted in seeking orretaining membership in the Union, (e) refusing to 'members and organizersaccess to employees living on company property, in connection with the businessof the Union, (f) interfering with the employees at elections held for the purposeof selecting a bargaining agent for the employees, (g) disparaging and otherwiseinterfering with the activities of. the Union, .while aiding in promotional andorganizational activities of the Independent, (h) interfering, with the employ-ment and hire and tenure elsewhere of the persons laid off or discharged by therespondents, and (i) discouraging membership, in the Union and encouragingmeinbehship in the IndependentOn or about June 13, 1942, the respondents filed a joint answer admitting certainallegations of the complaint as to the nature of their respective businesses, butdenying the alleged unfair labor practicesThe answer also averred that a cer-tain agreement was entered into by and between the respondents, the Board,and the Union, whereby the Board agreed to permit the Union to withdraw thecharges upon which the complaint herein is based, if the Union and the respond-ents should enter into an agreement for the holding, under the auspices of theBoard, of a second consent election; and that since the agreement was enteredinto by the respondents in good faith and'thc election was held on December 4,1941, pursuant to, the said agreement, the complaint, especially those allega-tions respecting the alleged unfair labor practices winch occurred prior to theentering into of the said agreement, should be dismissed.On June 10, 1941, the Independent filed an answer averring, among other things,that the officers thereof "were advised by a representative of the National LaborRelations Board that it would be best" for the Independent' to dissolve, that theIndependent did dissolve on August 20, 1941, and that from that day "the Inde-pendent Organization of Armour's Employees has ceased to exist."Pursuant to notice, a hearing was held from June 15 to July 8, 1942, at Columbia,Tennessee, before the umlersigncd, the Trial Examiner duly designated by theChief Trial ExaminerThe Board, the Delaware Company, and the Independentwere represented by counsel.The Union was represented by three of its repre-sentatives.All such counsel and representatives participated in the hearing.Full opportunity to be heard, examine and cross-examine witnesses, and to intro-IAlso referred to in the record as Wes Watkins and Frank Wesley Watkins5Also referred to in the record as Boyd C Owen°Counsel for the Board and for, the respondents stipulated at the hearing that on March24, 1941, Simms was sdspended for 7 clays and on October 17, 1941, for 2 weeks ARMOUR FERTILIZER WORKS, INC. "641duce evidence bearing upon the issues;was afforded all parties7At the conclusionof the Board's case, counsel for the Delaware Company made several motions todismiss certain portions of the complaint.The motions were denied.He thenmoved to dismiss the complaint as to Watkins and Owen. The motion as toWatkins was denied.The undersigned dismissed the complaint as to Owenwithout prejudice."At the conclusion of the hearing, counsel for the Board movedto conform the complaint to the proof.Counsel for the Delaware Company andfor the Independent then moved to conform their respective answers to the proof.The three motions were granted without objection.The parties were then affordedan opportunity to argue orally before the undersigned.Counsel for the Board,for the Delaware Company, and for the Independent participated in such oralargument.The parties were then advised that they.might file briefs with theundersigned-on or before July 23, 1942.°A brief was received from counsel forthe Delaware Company.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above,the following:FINDINGS OF FACT1.THE BUSINESS OF THE BESPONDENTS 10Armour and Company is an Illinois corporation having its principal office andplace of business in Chicago,Illinois.It is engaged, and during all the,timesmaterial herein has been engaged,in purchasing and slaughtering animals andin the manufacture and sale of products therefrom.During its fiscal year endingNovember 1, 1941, it purchased raw materials of the value of more than $100,000,000of which more than 50 percent were purchased at points outside the States wherethe animals were slaughtered or where the products from the slaughtered animalswere manufactured.During the same period, it produced and sold finishedproducts of the value of more than $100,000,000 more than 80 percent of whichwere shipped and transported to points outside of the States where the animalswere slaughtered or the products from the slaughtered animals were manufactured.Armour and Company of Delaware is a Delaware corporation, having itsprincipal office and place of business in Chicago, Illinois, and is a wholly ownedsubsidiary of Armour and Company. It is engaged, and during ,all the timesmaterial herein has been engaged, in the operation of approximately 300 branchhouses, many of which it owns, and which are located in nearly every State ofthe Union.Through its' ,branch houses, it merchandises substantially all themeat products of Armour and Company, as well as the dairy products which ititself purchases or produces.It is also engaged in the manufacture and sale ofproducts closely allied to the meat packing business, such as fertilizer, fertilizermaterials, soaps, and leather.During its fiscal year ending November 1, 1941,the value of the finished products which it produced and/or purchased and then7 Armour FertilizerWorks, Inc. and Armourand Companywere dulyserved with a copyof the complaint,amended charge,and notice of hearing.Althoughthese respondentsfileda joint answerwith respondent Armour andCompany ofDelaware, they were notrepresentedat the hearing.Counsel for Armour and Companyof Delawarestated onthe record that Armour Fertilizer Works,Inc. and Armour and Company did not intendto appear at, or to takepart in, thehearing."No evidence was introduced in support of the allegationsthat Owenwas dischargedfor the reasons alleged inthe complaint.°Upon the applicationof the Delaware Company the time to file briefs was extendedto and includingAugust 3, 194210 The findingsin this section are based upon stipulation entered into by counsel atthe hearing.'' I ''.'504080-43-vol. 46-41 642`DECISIONS OF NATIONAL LABOR RELATIONS BOARDresold amounted to more than $200,000,0001- more than 70 percent of which wereshipped to points outside the States of its purchase or manufacture.I,Armour Fertilizer Works, Inc., is a Delaware Corporation, having its principal _office and place of business in Atlanta, Georgia, and is a wholly owned subsidiary ofArmour and Company of Delaware.,, It owns the property known as the ArmourFertilizerWorks, located in Maury County, Tennessee, which it leases to-Armourand Company of Delaware. During the calendar year ending, June 30, 1941,Armour and Company of Delaware produced and shipped from ,the Maury Countyplant approximately 1O0,000 tons of phosphate. roek, 31 percent of which wereshipped to. points outside the State of Tennessee.During the, same period itreceived and used in the operation of this plant approximately 37,000 tons of coal,sulphite, salt, and other materials, 35 percent of which were shipped to the saidplant from points outside the State of Tennessee.This proceeding is exclusively concerned with the employees'at the Maury.County plant, and as hereinafter found in Section IV hereof, the relationshipbetween the three corporations referred to_ is such, and the officials of the ParentCompany have so acted, as to constitute the Parent Company an "employer" withinthe meaning of that term as used in the`Act, of the employees here involved"If.THE ORGANIZATIONS INVOLVED 'International Union of Mine, Mill and Smelter Workers, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership persons employed at the Maury County plant.Independent Organization of Aimour's Employees is an unaffiliated labor organ-ization, admitting to membership persons employed at the Maury County plant.-HI. THE UNFAIR LABOR PRACTICESA. Domination of and interference with theformation and administration of theIndependent; interference, restraint, and coercionIn the early part of 1937, the Union made an unsuccessful attempt to organizethe employees at the Maury County plant.On Saturday, March 22, 1941, at therequest of Carl C. Simms, then a shift-foreman in the acid plant, M C. Andersonan international representative of the Union, visited Simms' home.' ThereAnderson discussed with Simms and several non-supervisory employees, theunionization of the plant.At that meeting, Simms joined the Union and imme-diately became very active in promoting the organization among the employees;It was mainly through his efforts that the majority of the employees signed ap-plication cards for membership in the Union by April 8, 1941.On March 24, Ozro Redding, the general foreman of the acid plant and Simms'immediate supervisor, discharged Simms because, according to Redding's testi-mony, Simms had not told him the truth when he asked Simms several daysprevious'who had bent the tipple on the overhead crane. Simms had told himhe did not know. Redding further testified that he went to Simms' house and,told Simms that he was' discharged because he had heard that day that Simmsknew who had bent the tipple and that Simms had tried "to cover up" the manthat Simms said to him, "That is not the reason you are firing me, you haveheard that, they are organizing a Union-clown there, and you think that I havesomething to do with it and that is the reason that you are firing me.You arewrong, I haven't had anything 'to do with it, I am not, even a member" ; and11SeeBethlehem Steel Company v N. L. R. B,120 F. (2d) 641(App. D. C.).12 Simms wasthen livingin a "company house." -ARMOUR FERTILIZER WORKS,-INC.^1'.6433that he (Redding)replied, "That is all right if you are a member and if youare having something to do with it, I don't know about that and I haven't heardanything about it, your Union activities have nothing to do with my, firing you."Simms did not testify and there is no contradiction,of Redding's testimony aboutthis conversation. ,It is accordingly credited.The next day Redding told William King and Baker Mitchell, the superintend-ent and the assistant superintendent of,the plant,respectively,that be had dis-charged Simms for not telling him the truth and that' Simms had accused Red-,ding of discharging him for union activities.King then suggested to Reddingthat, in view of that accusation,Redding revoke the discharge order and suspendSimms, provided Redding could do so without impairing the discipline of themen. - Later that day, Redding told Simms that he had decided not to dischargehim, but to suspend him for two weeks.'a-On March 28,the Union held its first public meeting,in a ball near the plant.At this meeting 78 of the then approximately 300 persons employed at the plantjoined the Union.Simms attended and urged the men to join.The following day, March 29, Mitchell,Redding, and Simms had a conversationnear the plant office and,according to Redding,the following took place :Q. Tell what was said and done by each of you.A.He walked up and said,"Well,Mr. Mitchell and Mr. Redding,you triedto fire me because he thought I was 'organizing the Union.Iwasn't then;but I am now.We are going to present you with a contract-next week."And Mr Mitchell-spoke up and said, "Carl,you are wrong..Mr: Reddingdidn't fire you because of your Union activities,but because you told him alie in regard to something that happened down in the plant". I don't believehe said "Lie",but- he said"Because you didn't tell him the truth aboutsomething that happened down in the plant."And Mr. Simms spoke up and says, "Yes, he did try to fire me for that ;Mr. Redding told me that Barkley Jones told him that I was organizing,thatUnion and that is the reason I am firing you."'And I said, "Carl, I didn't tell you any such thing," and he-said, "Yes,you did," and I lost,my temper and I hit him.Q.Why did you hit him?A.Well,I just lost my temper,that is all.He disputed my word thereand at the time I saw him before that, he made a threat that he was goingto organize the Union and make me sweat,and his attitude toward me wasn'twhat it should have been,I didn't think, since I was his superior.Q. And so you did hit him?A. Yes, sir., -Q And he resented it and hit back, I suppose? - !A. No, he grabbed me.Q.-What next occurred?Nobody was hurt?A. Nobody was hurt.--Q.What next occurred?A.Well, some of the boys led me into the laboratory,and Simms,I don't'know for sure where he went to;the next time I saw him was at the office,Q At Mr. King's office?,A. At Mr.King's office.Q.Was Mr. King at that fight or did he see that fight?A. I saw Mr. King a few minutes after the fight; he was there in thecrowd.12This suspension is discussed more fully in Section III B below. . - 644DECISIONS I OF NATIOiVAL- LABOR RELArrIONS BOARDAfter the above incident, King called Simms to his office.After dismissingthe quarrel between Simms and Redding,King'asked Simms whether he thoughthe could'work peacefully with Redding.Simms replied that he could.^King thensent for Redding,and, at King's request,Simms and Redding apologized to eachother and agreed to "let by-gones be by-gones."' Upon their leaving King's' office,Simms told Redding that he would like to be reinstated immediately because hewas in financial straits.Redding thereupon reduced the suspension to one weekbecauseSimms, as Redding testified,"showed a willingness there to cooperatewith us."'On April 3, Sims and Anderson called upon King and told him that the Unionrepresented the majority of the men and that they would like to confer with himregarding a contract.'King replied,that he would communicate with his ' su-periors and advise Sims the outcome of that communication.The next day;King'told Sims that-he and Mitchell would confer on April 5' with the Union'srepresentatives-at the office of Pride Tomlinson,one of the respondents'attorneys.At this meeting 14 the Union agreed to submit its membership' recordsto Tomlin-son 'on April 8 for a check against the current pay roll. Pursuant to arrang-ments, the parties met at Tomlinson's' office on April 8 and,according to Tomlin-son'stestimony, the Union proved-to him that, it represented the majority.Theparties then agreed to meet again at Tomlinson's office on April 14 for the purposeof beginning bargaining negotiations.Tomlinson advised the Union's representa-tives that C. F. Hagedorn,personnel director of the Delaware Company, wouldbe present to sit in-on the negotiations.Before the meeting concluded Tomlinson.and King both statedthat,in their opinion Sims, because of his supervisory posi-tion, was not eligible to belong to the Union and that he should resign therefromand-cease his union activity around the plant:Anderson replied that Sims was.eligible.That afternoon King posted notices in the plant which read as follows:Reports or rumors 'have just come to,the local officials of the Companythat the Company'will employ or' discharge employees. either because they'do or do not join,some labor or Union organization. -IThe Company does not know whether any such representations have orhave not been made by any one, but in view of this rumor it has deemedit proper to advise you that no employee of Armour Fertilizer Works, Inc.-will be dismissed or employed by reason of his activities either for or againstany labor organization.The foremen are instructed to take no action orbe guilty of any act which might be construed as encouraging, or discouragingorganization of our employees in any labor union.While the Union was entering into bargaining negotiations, the respondents,on the other hand, were attempting to", discredit the Union in the eyes of theemployees.Thus, during the latter part of March or the early part of April,foremen McBride and Troope,15 together with, employees 11urshel, Parrish, Leo14Snnms attended this and all subsequent meetings between, the.Union and the re-spondents.-SsTroope testified he was not made a foreman until a few weeks before the openingof the hearing herein and that prior thereto he was but a mechanic under the directsupervision of Mitchell.The record,however, discloses that during all the time materialherein, Troope was vested with the supervision of the machine and blacksmith shops.Hegave orders, to those employed therein and was considered by them to be their boss.Parrish, a welder in the machine shop, testified that during 1941, Troope was his "working,boss."Mitchell also testified that during 1941, Troope was a foreman. -Mitchell prepared -a schedule of the supervisors for the year 1941, which was received in evidence as Board'sExhibit No.2.On that schedule Troope's name appears as foreman of-the "Shop &Machinery"department..Furthermore,at the time of the bearing the personnel of thee ARMOUR FERTILIZER WORKS, INC._645Carey, e-and others, decided to form an inside union.Before, however, proceed-ing with the formation of this union, and during the first two weeks of April, theycirculated a petition throughout the plant on company time, which bore theheading, "We the undersigned are not, in favor of the C. I. 0."The circulatorsof this petition received the active support of several of the shift foremen as wellas those of higher authority. In fact, at least 4 shift foremen signed the petitionand requested,those under their immediate supervision to do likewise.One ofthe petitions 17 was taken to the Peerless mine's prior to April 14, and remainedon the desk of mine superintendent Sewell for several days.One witness testi-fied,that he signed the petition at Sewell's desk, but not in his presence; otherwitnesses testified that they saw the petition on Sewell's desk and later they., sawit on a shelf in Sewell's office where it remained for about a week", ,.-During working hours on April 14, the day set for the bargaining conference be-tween the respondents and the Union, W. L. Crawford,' the foreman at the Peer-less mine, called his men together and told them that Parrish wanted to speak tothem.After Crawford left, Parrish said, according to the undenied credibletestimony of Oscar Abernathy :"Men, ' I have been to 'Springhill and Springhill was solid," and he said,"we don't know the CIO Union and since we have been getting along with-out it, let's `sign this card ; we haven't got but 40'' minutes to get it backto Mr. Pride Tomlinson's office."The men. refused to sign the petition.About 20 minutes later, John Armistead,who later became secretary-treasurer. of the Independent, appeared at the mineand told Crawford that he would like to speak to,the men. Crawford againcalled his mein together saying, according to Abernathy, "Men, here is anotherman with another of them papers" and walked away when Armistead begantalking to the men. Several of the men then signed the petition, althoughemployee Abernathy urged them hot to do so.While the petition was being circulated the respondents' animus towardsthe Union was being brought more vividly to the attention of the employees.Shift Foreman Bryant testified that several weeks after'the Union started toorganize the plant, Redding sent for him and told him :Go down and tell them that they don't have to join the CIO, tell the boysthey don't,have to join the CIO, if they,didn t join it the company will takecare of them.,-machine and blacksmith shops was the same as it wasI throughout 1941. The' under-signed finds that, during all the time material herein, Trobpe was a supervisory employeeand wasso-regarded.,' SeeInternationalAssociationofMachinists v. N. L. R. B.,311U. S. 72.,.,10 Parrish, a welder, and Carey, an electrician, were two of the highest paid employees.Their duties took them throughout the plant —--17The petition was in counterparts. It is also referred to in the record as the Anti-C.I.O petitions18At that time the phosphate rock was obtained from the Peerless mine., The mineis a part of the Maury County plant, but about 12 miles distant from the plant proper.11 Sewell's office was used as a locker and dressing room for the men who worked at thePeerless mine.Sewell testified that he did not see the petition either:on his desk or inhis office.The undersigned finds that the petition remained in Sewell's office as testifiedto by the witnesses, other than Sewell,,aiid that Sewell knew it was there'20 In its brief counsel for the Delaware Company conceded that King;' Mitchell, Redding,Sewell,' W. L. Crawford, P. 'T. Bolton, and William Cranford ."not only had the rightto direct work and give orders'but the right to hire'and fire:Thus,',any remarks or actionby them, of any of them, coming within the prohibition of, the, Wagner Act, wouldundoubtedly be an unfair'labor practice."':11,- 646'DECISIONS-OF ' NATIONALLABOR RELATIONS BOARD'Bryant further testified that he immediately told the-15 men under his super-vision-wliat Redding had instructed him to tell diem.Employees Austin Harts-field'-andHiram Scroggins testified, that during the early part of'April, their`shift-foreman, Barkley -Jones, told them- to'see Redding and to apologize to himfor their joining the Union and ask him to forgive them for joining.Neitherof them, however, did as Jones requested.A former employee, named WilliamStanley Kelley,21 testified that he joined the Union in March and that about a'week or two later Jones said to him, and the seven or eight other men in Jones'gang that all those who "wanted to stay -there had better go to Mr. Redding and .apologize to him" for joining the Union.Kelly'further testified that pursuant'to the suggestion of Jones, he, later that day, told Redding that he had joinedthe Union and was sorry that he did so, and that he would immediately resigntherefrom.Redding replied,' according to Kelley, that if that was the way' he"felt about it to just go ahead and work like the rest 'of them."Kelley alsoand Jones denied the statements attributed to them by Scroggins, Hartsfleld,and Kelley.Jones admittedly was very active ih defeating' the ' organizationalpede the Union's efforts to organize the plant, did, in fact, as will be shownbelow,; frustrate its, progress:The undersigned finds that the testimony ofScroggins,Hartsfield, and Kelley to be substantially in accordance with thefacts.'An employee named Paul Ballard testified that he joined the Union soon afterit started its 1941 campaign and that shortly thereafter he was laid off byTurner Bolton,22 the general foreman of the wet rock department ; that severaldays later he went to the plant commissary 24 to' purchase some gasoline andthat there he met Bolton and the following conversation ensued between them:"When you got time, I want to talk to you." And I says, "All right, sir."And I walked on in the commissary and I come out and he was sitting onthe porch waiting for me.And he says, "Paul," and I says, "Yes, sir," he said, "What did you wantto join that Union for?" and ,I says, "Well, I figured I was on the biggestside."And he says, "Well, if it had been the AF of L, why, I would probablyhave been in favor of it, but that, I haven't got any use for it."' He said,"You are going to a meeting tonight, aren't you?"And I said, "Yes, sir,"and he said "Why don't you go down and withdraw your card and go backto work on Thursday?" And I said, "No, sir, if you want me to go backto work on Thursday; I will go back, but I can't withdraw, my card."Andhe says, "Go on back to work and study about it."Bolton,when questioned by respondents' counsel regarding this conversationwith Ballard, testified as follows :Q.Was Paul Ballard recalled?-'X. Yes, Sir.'2%Also referred to in the record as Stanley Kelley.22 The uncontradicted evidence shows that Jones was very active in the formation ofthe Independent and on many occasions during the initial stages of the Union's 1941 drive,he offered to, bet the men under his supervision that the Union could not organizethe plant.22Also referred to in the record as P. T. Bolton.21The commissary sells merchandise to the employeesand alsoto,the general public. fARMOUR,FERTILIZERWORKS'INC..647A.No,- sir; I don't, but not very long.Four of them were laid off at thattime.Q.. He, says that you said to him at that time, "Paul, why did you join the-CIOT"He said that you told him that you would be in favor of theAF of L, but not the CIO. Is that true?A. I don't remember ever saying that.Q..Do you recall asking him any questions about it?A. Not as I remember.Q. Did you ever talk to any man about the Union?A. No, sir.Q In any conversation that you may have had with them of any,nature?A. Oh, I may have joked some of them in the beginning about it; Imight have said something in a joking way that I don't recall, or who to.The undersigned finds that the above conversation between Ballard and Bolton-took place substantially as testified to by Ballard. ,,Employee Howard Hamm, on or about-April 5, 1941, asked Bolton to be per-mitted, as a union representative, to attend a conference in Tomlinson's office.Before granting the permission, Bolton ,asked Hamm if he had not been satis-fied with conditicros before.the Union beganorganizingthe plant.Other supervisors also expressed the respondents' opposition to the Unionduring.the.latter part of March and the early part of May 1941.Thus, Howard,Kinzer, night general foreman, admittedly, during working hours, started aconversation with an employee named James Wade about unions ingeneral andthen stated to Wade "anybody could do as they liked to, but that he wouldn't-jine (sic) no organization, CIO or no other one." Shift foreman Billy GrayduringMarch, April and May 1941 admittedly made many anti-union state-ments to the men in his department.He also admitted saying to an, employeenamed Thomas Jarratt that he did not think that any "full blooded Americancould belong to the CIO." These disparaging remarks of the supervisors forci-bly brought to the employees' attention that therespondentswere notin favorof any union coming into the plant.Pursuant to arrangements made on April8,andconfirmed on April 11, byletter from Tomlinson to Anderson, the Union's representatives went to Tomlin-son's officeon April 14.Upon their arrival, they met Parrishand an employeenamed Weldon in Tomlinson's reception room.WhenTomlinsonrequested the.Union'srepresentatives to step into his private office, Parrish and Weldon also'went in.Anderson then protested the presence of Parrish and Weldon.Tomlin-son replied,"Well, these men are employees, and we will find out what theywant."Thereupon, Parrish presented to Tomlinson the petition headed, "We, theundersigned,are not in favor of the CIO." After examining the petition withKing, Tomlinson said he was uncertain how to proceed further with the Unionbecause the petition contained "a considerable number of names that hadappearedupon the CIO" membership list submitted to Tomlinson on April S.Although the original intentions of the parties had been to enter intobargainingnegotiations at this meeting, the Union's representatives were, at the outset,presented with a letter which Tomlinson had previously written to the thenRegionalDirector of the Tenth Region, but had not mailed.ThereinTomlinsonstatedthat he had checked the membership records of the Union against theApril 3 payroll and found that the Union represented the majority of the employ-ees.The letter then concluded as follows:,As we understand the rulings of the National Labor Relations Board thesereceipts and application cards may be used as a basis for determining whetheror not the majority of the employees have elected to bargain collectively 648and-have selected this Union as its bargaining agent. If our understandingof this holding is correct, it would thus appear that the majority of theemployees of the plant of Armour Fertilizer Works in Maury County hasexpressed a desire to bargain collectively with the employer and has selectedthis Union as its bargaining agent.The employer, however, does not desire to take-any action which mightbe construed as selecting or' aiding in selecting, the" bargaining agent forthe employees who desire collective bargaining, but desire to submit thefacts above stated to you to the end that you will certify this Union as suchbargaining agent for the plant in Maury County in the event you deem thefacts herein submitted to you as sufficient evidence that such proposedbargaining agent' is the choice of those employees.Moreover, Hagedorn was not present, arid, therefore, according'to both Tomlinsonand King, they were not authorized to negotiate with the Union in his absence 'The only thing accomplished at the April 14 meeting was the writing of a letterby Tomlinson to the said Regional Director, in the presence of all, outlining thesituation.I',.II ,.'On April 19, Anderson and the Union's committee again met with King andTomlinson at the ' latter's office.` .,There I the, parties discussed the grievancesof individual Union' members, especially the lay 'off of Simms .in the latter partof,March.Nothing' definite was decided upon regarding the grievances.Theparties, however, during this meeting entered into a written consent electionagreement to be held upon the auspices of the Board.election ' onMay 7, 1941. The respondents' supervisors continued their anti-union activities up to and including the day of election and thereafter.ClevelandKelley testified without contradiction, and the undersigned finds, that a.few daysprior to the election his shift foreman, Ralph Thomas, came ;to where he wasworking and told him that the plant would close if the Union came, into the plant.'Shift 'foreman Gray' admitted that shortly before the, election, he said to themen who were then working in his department, "Well, .boys, you all don't knowwhat you are doing with this CIO9 I won't have anything to do with it either'fled to that Gray made shortly before the election, Gray testified as follows :Q.He said that about the first election, on knowing"that Simms was'trying to get the men to join the CIO, that you said that they better be carefuland better not do anything that interfered with their jobs. 'Did you say that?A. 'I said, "don't let anything interfere' with your `job.",,Q.Were you-talking to John Frey then?''A. I think the whole bunch were in there together.'Q. Why did you mention it at all?`A.Well, he said something about it.'Q.He said something about it?A. Yes, sir.Q.What did he say?25Hagedorn was in Atlanta; Georgia,' sick in, bed.King knew, prior to April 14, thatHagedorn would not be present on that day, but', did not,iso advise',the ,Union.'29 This letter, together with letter written .by Tomlinson prior to themeeting, wasmailed by Tomlinson's office.Copies of both letters were given'to Anderson.27Mr. R. L. Harris, Jr., Tomlinson's associate, and assistant plant superintendent.Mitchellwere present at most of the conferences held in Tomlinson's office.For thepurpose of brevity, the undersignedis not mentioning the names of allthose present atthese conferences."' ARMOUR FERTILIZER WORKS, INC.649,A. I don't remember now what he said.Q. Andwhat,is it that you then said?A. I just told him not to let anything interfere with his job.union statements made by Gray prior to the election.On the day of the election,Jones brought to the plant about 25 copies of the.May 6 edition of the Daily Herald;a daily newspaper published in Columbia,Tennessee.He 'then proceeded to hand copies thereof to Redding,Bolton, and,to a few employees who were members of the Union. About*10 or.12 copieswere then'tacked up, in conspicuous places about the plant by those who wereagainst the Union, in such a fashion that only the news articles regarding theelection and about a strike called by an affiliate of the C. L. 0., could be read.'According'to Armistead,these newspapers were purchased by him and Jones S8because they believed that a portion of the article which referred to the election,and which reads as'follows, was good"campaign literature"against the Union :The election is the outgrowth of the organization of the Union in the plantthrough the efforts of C.M. Anderson,Alabamian and long-time labor agita-tor, the man who organized the strike in two Maury phosphate plants in 193''.'Anderson,convictedin Federal court at Chattanooga last winter for allegedlybeing the "brains"of the gang that dynamited lines of the TVA in a Unionsabotage campaign,was sentenced to two years in federal prison but isnow out on bond;pending disposition of his case on appeal.He has beenin this county several'weeks,'reorganizing and organizing in the phosphateplants here and at Mt.Pleasant.William StanleyKelley testified that on the morning of the election,Jones tackedup a copy of the Daily Herald on the commissary porch in the presence of Kingand a group of employees;that Simms,who was then on the porch,protested toKing about the posting of the newspaper;and that King said to Simms, "I amgetting tired of you throwing up this Union up to me and I am getting damnedtired of it and I want you to get out and not say anything more." King deniedthat he had any conversation with Simms about the posting of the newspaper onthe commissary porch.Regarding the posting and distributing of the news-papers, Jones testified as follows :Q. Did anybody stop you from that?A. Yes, sir,Imet Mr. King and Mr. Mitchell as I came out,they werecoming'down in there, and Mr. Mitchell asked me what I was doing inthere at that time of the morning,-I was (not)supposed to be-working,and I told him that I was putting out some Heralds yesterday's papers, andhe told me not to do that inside of the plant,and I didn't tell him whetherI had or had not, and I just went on.Q.Did you put up any more in the plant after that?A. No, sir.I put one more up on the commissary porch.We went bythere and I tacked one up on the porch.Q.What did you do with the others?A. That is all.Q. You had 25 of them?A.'But we had already distributed them'out among the men before we metthem,and we had just one paper left.Jones further testified that Simms and others were present when he tacked upthe newspaper on the commissary.In,view of all the circumstances surroundingI The newspapers cost $1.25.Armistead paid $1_of the cost and Jones 25¢. - 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe posting of the newspapers, coupled with King's animus for the Union andJones' eagerness to defeat the Union at the polls, the undersigned finds thatJones tacked up the newspaper in King's presence and that King made the. abovequoted remark..After the Union's defeat at the polls, the supervisory employees continued their-anti-union statements and activities.Thus, on the day following the election,Gray stated to Richard Tarkington, a former employee and a watcher.for the,Union at the polls, that since the Union was defeated "The best thing you can do,is just to drop the thing and forget it." Likewise, Troope, Gray,- and Thomas,-together with those who had started the circulation of the anti-C. I. O. petition,,proceeded with the formation of the Independent. -Parrish, Carey, and others.were permitted to go about the plant, during,working hours soliciting members.,Some employees who 'were reluctant to join the Independent were advised by.their foremen that their jobs were in jeopardy.Thus,William Stanley Kelleytestifiedwithout contradiction, and the, undersigned finds, that he joined the,Independent when,Jones told him "the men who joined it would be taken careof,would get to stay" at the plant. Employee George Russell testified, and ,theundersigned finds, that shortly, after the election, Gray 'came up on the commis-sary porch and said to a group of employees standing there:"Well, boys, listen, you all can have a union among you all just.,as easyas you 'can the CIO,, nothing. but all get together'and start one."He says,"Let's all get together and start one," and he says, "You all, can have anorganization just like the CIO among you all men.",-Russell further testified that Gray added that the Independent would secure` foritsmembers a 5-cent raise in salary, a week's vacation with pay, and free transportation from and to the plant."-'About the middle of May 1341, Parrish and , Carey, -retained counsel- to perfect;the, organization of the Independent.Counsel prepared a petition to be signed by.those who wished to: join the Independent, a constitution, and bylaws.Those.*ho hid been'active in the.circulation of the "anti-C. I. O. petition" took thislater petition around the plant, and with, the aid of some of the supervisors, soon-obtained -the signatures of the majority of the employeesArmistead testifiedto the Peerless mine and placed it on Superintendent Sewell's desk.80Besideshaving- the petition signed,, the, Independent, through Foreman Thomas, hadapplication cards printed which he distributed,to the employees.Foreman Troope,was also very active in,securiiig members'for the Independent.application and member cards,-and the other records of the Independent wereOuly Troope and Parrish had keysto this cupboard.-On June 1 the Independent held its first membership meeting, which was at-tended by about 100 employees, 'their families and friends.Foreman Troopeannounced to those present that Parrish should be elected president.Thereupon,by acclamation, Parrish was elected president.Likewise by acclamation, and atTroope's suggestion, Carey and Ed Carrigan, a crane'operator, were elected vice-president and secretary-treasurer, respectively "The meeting, after the adoptionof the constitution and bylaws, adjourned to June 28. - '"Gray denied that he made the statements attributed to him by Kelley and Russell.The undersigned does not credit his denials ,30The record does not show how long it remained there.Most of the men at the mine,'liowever, Joined the Union on or before Jwie'4, 1941-`31 Carrigan was not present at this meetingThe nest day he told Parrish and' Troopethat he did'not care to, act as an officer.Thereupon, Troope,' Parrish, and Carey appointedArmistead secretary-treasurer.- ARMOUR: FERTILIZER- WORKS, INC.651-On June 4, pursuant to arrangements made by King and Parrish, the Inde-pendent's bargaining committee and its counsel, C. A. Kennedy, conferred atTomlinson's office with representatives of the management.There, the committeeexhibited to Tomlinson and King application cards and petitions which, accord-ing to Tomlinson, showed that the Independent represented the majority of theemployees.The committee then demanded that the respondents recognize theIndependent as the exclusive representative of the employees and-to bargain withit as such.Tomlinson, the spokesman for the respondents, refused to do so untilthe Independent was certified by the Board.He, thereupon, suggested that theIndependent's counsel file a petition for certification.Kennedy agreed to do so,provided Tomlinson would write a letter to the Regional Director of the TenthRegion outlining what took place at that conference.On the following day,Kennedy mailed to the Regional Director a petition for certification.On June 6,Tomlinson wrote the Regional Director a letter informing him that he hadconferred with the Independent's representatives and that they submitted to himproof; which be believed was sufficient, that the Independent represented themajority of the,employees.The letter then stated:Thus, the above referred to petition and cards constitute a majority of theemployees.Under our interpretation of the decisions of the National Labor Board,,those cards and petition- are proper guides for determining whether or notthe majority of the employees have expressed a desire for collective bargain-ing and have expressed a desire that this particular organization.be itsbargaining agent.Unless our above mentioned construction of the decisions of the LaborBoard are erroneous, it would thus appear that a majority of the employees'of the Maury County, Tennessee Plant of Armour Fertilizer Works, Inc.has expressed a desire for collective bargaining with Armour' through theIndependent Organization of Armour's Employees as its bargaining' agent.Mr. Kennedy, attorney for this Organization, has informed me that he hasfiledwith you a petition requesting certification of this Organization as thebargaining agent and has inquired as to the employer's attitude with referencethereto.We are authorized by the employer, Armour. Fertilizer Works, to inform.you as, to the facts 'above stated, and say to you that if you regard those factsas sufficient evidence that such proposed bargaining agent is the choice of themajority of the employees of the Maury County Plant, then we have no objec-tion to its certification as such.On June 17, the Regional Director wrote a letter,to,`Armour Fertilizer Works,"which King turned over to Tomlinson.The letter is as follows:Through clerical error the regular letter advising of the filing of a petitionwas sent to you on June,10, in the matter of the petition filed by.the Inde-penderit'Organization of Armour's Employees.We had overlooked'your letterof June 9,2'and also the fact that an 8 (2) charge and an election protest hadbeen filed by the International -Union of Mine, Mill and Smelter Workers.-All of, these matters have been assigned to Field Examiner Smith forinvestigation.He will call upon you within a day or two.Despite Tomlinson's letter to the Regional Director of June 6, that the respond-ents would not recognize the Independent as the exclusive representative of theemployees until the, Board, certified the independent as such representative, Par-This should read June 6." (552DECISIONS OF `NATIONAL-LABOR RELATIONS BOARDrish,as president of the Independent, sometime in the latter part of June, spoketo Mitchell' regarding a general wage increase and the, installation of toilets andwater coolers at the plant.Mitchell promised-Parrish that he would confer withKing regarding Parrish's request.On or about June 27, a general wage increaseof 21/2 cents was granted, payable on July 3; and toilets and water coolers wereinstalled "sometime' during the summer." 63On June 28, ' the' Independent held its second and last general membershipmeeting, which` was attended by about 50 employees, their families, and friends.At this meeting, Carey outlines what transpired at the June 4 meeting in Tom-linson's office,' the filing of the petition for certification by Kennedy, and thenconcluded his 'remarks by adding that' the organization' was "up against a stonewall and couldn't go any further because they had not heard any further" fromthe Board.'This meeting concluded with the announcement of a picnic to"beYield on July 4.''After investigation and conferences with representatives of the respondents andthe independent, a Field Examiner of the Board prepared a statement whichParrish signed and which was posted -in- the plant on or about August 20, 1941:'The statement is as follows :-The Independent Organization of Armour's employees has been dissolved asof thisday, August 20, 1941.''-INDEPENDENTORGANIZATION OF ARMOUR'S EMPLOYEES.By HERSHEL PARRIsH,President.Although the respondents made no public announcement of the' Independent'sdisestablishment, the Independent has not been active since the posting of theAugust 20, 1941, notice.4`is King and Tomlinson testified that the general wage Increase was not given at theTequest of Parrish or, of the Independent.They stated that they had under considerationsince the middle of May the granting of a general wage increase, but hesitated to grant2t for fear that, by so doing, the respondents would be charged with an unfair labor practice :that they granted the increase only after being advised by the Field Examiner, who hadbeen sent to Columbia to investigate the charges filed by the Union, that they should "runtheir own plant" the way they saw fit.While it is true that King and Tomlinson didconfer for a month or more regarding the wage increase, the undersigned finds that thewater coolers, toilets, and the general wage increases were given to the employees atthe 'request of the Independent.This finding is buttressed by the undenied testimonyof Tarkington, a credible witness, that Kinzer told him in June "that the Independent gotthe 2' cent raise, water coolers and lockers, and I would say the toilets ..." and by thesworn statement which Parrish and Carey gave to the Field Examiner on or about July 2,1942, which reads in part as follows :--.. . and Mr. Parrish [president] also contacted the management for a salary raisefor everyone-he did this last week June 27, 1941, and through bargaining with Mr.King and Mr. Mitchell of the company he secured a two and one-half centraise perhour for, all of the employees.He had asked for five cents, and was given half ofthat amount.He did not just ask for our own members but went further and asked fora raise for all the employees.'Moreover,Mitchell admitted that some time in May or June,Parrish requested of him ageneralwage increase and vacations with pay for the men.He testified, however, thathe did not transmit to King, Parrish's request.Parrish testified,and the undersigned finds,that sometime in June the following transpired :Well, I went to the office after I talked to a bunch of the men at the shop, and theysaid they were tired of fooling around and getting nothing out of it, and we being thepresident of the Independent Union, they wanted me to go up there and talk to Mr.King or Mr.Mitchell and see if I could get more money, and I went to Mr. Mitchell.iMr. King wasn't there, and I told him what the men had told me, and he said thatbe would see what he could do about it, and sometime later we got, I believe, a 2%cent raise.`s4 The membership of the Independent was not consulted regarding the execution orposting ofthis notice.. ARMOUR FERTILIZER WORKS, INC.653Upon the entire record, the undersigned is convinced and finds that- the Inde-pendent is the creature of the respondents and was brought into existence andutilized by King and his supervisory force in order to forestall the organizationalactivties of the Union.The contention of. the respondents, made, during, thehearing and in their brief, that the Independent was the spontaneous result,ofthe organizational, desires of the employees, is not supported by the record.Onthe contrary, it is definitely established that the respondents were the impellingforce behind the Independent; in short, the respondents simply foisted the Inde-pendent upon the employees as a device for supplanting the Union, which themajority of the employees had freely selected as their representative.Fromthe activities found above, it is clear that the respondents initiated, supported,and dominated the Independent, thereby effectively stifling the organization ofthe Union and destroying the employees' freedom of choice and other rightsguaranteed by the Act.In marked contrast with the respondents' attitude toward the Independentwas their conduct toward the Union.Employees were questioned, by, their super-visors in regard to their membership in the Union, and were urged not'to-join orto remain members thereof., ,In addition; the respondents' supervisors repeatedlythreatened to close the plant if the Union was successful in its organizational'asefforts.As hereinafter, found, the respondents actually discriminated, againstnumber of union members for their affiliations with that organization, and innumerous instances the supervisors disparaged the Union before their- employees.The undersigned finds that by the foregoing acts the respondents have domi-nated and interfered with the formation and administration of the independent,and have contributed support to it, thereby interfering with, restraining, andcoercing the employees in the exercise 'of the rights guaranteed in Section 7 ofthe Act.The undersigned further finds that the respondents, by warnings,threats, and disparaging statements about the Union, and,by other acts, as foundabove, have interfered with, restrained, and coerced the employees in the exerciseof the rights guaranteed in Section 7 of the Act.On October 15, 1941, the Union's representatives again met at Tomlinson'soffice with King, Mitchell, and others.There the parties conferred regardinggrievances, the March suspension of Simms, and the reinstatement of some of thecomplaints herein 35A second consent election and Simms' right to remain inances presented, nor about the proposed election.Tomlinson and King, however,stated that they would investigate the grievances and would communicate withthe Union at a later date.Again King and Tomlinson stated that Simms shouldresign from the Union.Simms and the Union representatives again stated thatSimms was eligible for membership. Simms then stated that he had beenelected president of the newly-formed local of the Union.A few days later, Tom-linsonwrote the Union, in substance, that he and King had investigated thegrievances presented at the October 15 meeting, and found them to be withoutmerit.On or about October 17, King requested Simms to come to his office. Simmsdid so, but refused to remain when he saw ,Mitchell and Foreman Dunbar withKing.The next day King suspended Simms for 2 weeks.38As a result of a series of conferences, and the exchange of numerous letters-and telegrams by and between the Board's Regional Office,, Tomlinson, the re-35 Several other meetings between, the parties were held, between April and October,1941, at which the Union presented the grievances of Simms, some of the complainants here-in, andothers.At none of these conferences was the Union able to con'viuce Tomhnsomand King thatthe Union members were being discriminated against.20This suspension is discussed in detail in Section III-B, below. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents'Chicago counsel,and the Union,an agreement was entered into on'November 26, 1941, for the holding of another consent election under the auspicesof the Board.The election was-held on December 3.`While the parties were negotiating for this second election, and when,as Kingadmitted,the possibility of the parties'agreeing to an election become imminentto him,he issued orders to Mitchell and the general foreman to remove fromthe plant all union literature.King, however,as he admitted,did not notify theshift foremen or the employees of this order.On December 1, the day the Board's official notice of the second election wasposted in the plant,several hundred handbills were scattered about the plant de-nouncing the Union.This handbill n read as follows :TO ARMOUR EMPLOYEESHelp us keep the C. I. O. and lost time out of the pay envelope coming in.We have been paid as high or higher wages as any other fertilizer plant- inMaury County.We don't want to lose any time this winter on account of strikesWe are getting as much in every way as the unionized workers of Mt. Pleas-ant plants.We have never lost a days work on account of strikes-We don't like John L Lewis or Hitler.We don't want to pay $110 a month to the C. I. O. to go to J. L Lewis.We believe we have been given a fair deal.We are going to vote against theC. I. O. WEDNESDAYEmployee Ed McClaurine testified without'contradiction,and the undersignedfinds, that, before the December election, he saw three of these handbills tackedup in the acid plant, and that he observed Kinzer reading one of them and thatKinzer did not remove it. Likewise, employee Henry Hartsfield testified withoutcontradiction, and' the undersigned finds, that just prior to the second election hesaw about 40 or 50 of these handbills in his department lying on a barrel wherethe shift-foreman and the employees change their clothes, and that the handbills"remainedthere an entire day. `Other creditable witnesses testified without con-tradiction, and the undersigned finds, that these handbills appeared at the plant onNovember 30 or December 1, and remained posted and scattered about the plantuntil after the election.While permitting these handbills to remain in the plant,Mitchell, Redding, Bolton, Dunbar and Kinzer removed all notices posted by theUnion.Employees Thomas Jarratt and Willie Jarratt testified, without con-tradiction, and the undersigned credits their testimony, that about the time ofthe second election they tacked up a few Union handbills in the plant; that,shortly after, Mitchell instructed them to remove them, saying that if the plantofficials "wanted anything posted that they would post them "On the eve of the second election, as testified to by an employee named JohnLuster, Thomas Sewell, the general foreman of the Peerless mine, came into themen's locker room and, in the presence of about 10 or 12 of the men who work atthe mine, said, "Boys, we are going to have another election tomorrow, the CIOwill sure go in this time if they do, we will be shut down in 30'days." Regardingthis incident,Sewell testified as follows:Ed Carrigan had about 500 of these handbills printed on November 29.That eveningbe gave them to numerous employees for distribution in the plant. ARMOUR FERTILIZERWORKS, INC.655Q..It has been testified, Mr. Sewell, that on the afternoon before the secondelection, a remark was made by you in your office to this effect ; that you be-lieved the CIO would win the election tomorrow, and that if they did theplant would close within 30 days.Did you state that or in substance that?A. Not on the afternoon before the election, but on the morning of the daybefore the electionQ You did state that or in substance that?-A. Something in substance that.Q. Did you use or make any other explanation-did you' say the plantwill close within 30 days?'A. No, sir, I did not.Q Just what did you say ?A I just-expressed my opinion, and my opinion was that the CIO wouldwin this election, and I was afraid if they did that they would close us down.Q Did you say within 30 days?A. I don't think I said any length of time ; I didn't say any length of time.Q.How did it come up, Mr. Sewell?A It was before work time and several men were in the office discussingthe election, and I was busy myself when they were talking, but after severalof them had expressed their opinion, I expressed mine.Q You expressed your opinion?'A. Yes, sir.'Q. Did you initiate the conversation?A. I did not.Q. The men were in your office and were discussing it?A. Yes, sir.The undersigned accepts as correct Luster's version of what Sewell said to themen on the day before the second election.Employee George Russell testified, and the undersigned finds, that one after-noon before the second election he met Shift foreman Hubert Harris in Columbiaand, after talking with Harris about the C. I. 0., the following ensued:And he (Harris) went on and told that once he belonged in a union in Vir-ginia, if I am not mistaken about it, and he said he didn't see where it bene-fitted so much because there was so many extra dues, hospital dues and firstone thing and then another like that ; he says, "You make a hell of heap' ofmoney but you spend a heap of it into the organization."`Employee Frey also testified that several days prior to the second election Harrisasked him whether he belonged" to the Union; that he replied he did not know ;and that Harris then told him that he believed "this damn plant will close up ifit (the Union) comes in here."Harris testified as a witness for the respondentsHe was not questioned,however, about the statements attributed to him by Russell and Frey. Theundersigned finds that Harris made the statements attributed to him by Russelland Frey.The respondent Delaware Company contended at the hearing and in its briefthat the respondents should not be held accountable for the activities of theshift foremen, because those shift foremen who were active against the Unionand supported the Independent were no more active than Simms was on behalfof the Union. ' This contention'is not'supported by the recbrd.The activitiesof the other shift foremen were not similar to those of Simms. Simms informedthe employees that the respondents were not in favor of the Union while, on theother hand, the other shift foreman led the employees to believe that the respond- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDents were in favor of the,Independent'and that,therefore,itwas more advan-tageous that the employees'become members of the Indepehdent:The credibleevidence shows that the shift foremen, other than-Simms; were carrying out theorders and directions of and the policies laid down*by King, Mitchell,and Reddingand therefore the rdspondents'are chargeable with the'activities'and statementsof these shift foremen. -'The respondent Delaware Company also contended at the hearing and in itsbrief that they entered into the second consent election agreement on November'26, 1941, only after the Regional Director had' agreed to- dismiss all charges thenpending against the respondents,and that, therefore,the Board may not properlyconsider any unfair labor practices to have been engaged in by the respondentsprior to November 26, 1941.Under the circumstances of this,case, the under-signed,cannot concur in this contention.It is plain that any understandingreachedwas not understood by the parties to'be a bar to any determination bythe Board if the respondents immediately'thereafter resumed their unfair laborpractices.The record'is'clear, as found above,that the respondents,prior toand after November 26, 1941, had engaged in unfair labor practices.'It is the'Board's "established practicenot 'to give effect to a' settlement or compromiseof unfair labor' practices where an employer violates it 'or continues a courseof unfair labor practices."88Moreover;in the'Matter of Wickshire Brothers,80the Board stated, "if the respondent had. engaged in further unfair-labor prac-ticesafter the consent election, we would disregard the -consent-electionagreement.Any such agreement obviously contemplates that the employer willnot engage in any further unfair labor practices. If'the respondent's conductafter the consent election showed a continuity with its conduct prior thereto, wewould consider the whole of the respondent's conduct in determining whetherthe respondent had ,-engaged in unfair labor practices with respect to theAssociation."B. The suspensions and demotion of Carl C. SimmsSimms was first employed by respondent Armour and Company of Delawareon March 12, 1937. On February 17, 1938, he was laid off On September 2, 1938,he was rehired and worked continuously thereafter until he voluntarily quiton December 19, 1941. Sometime in 1939 or 1940, he was made a shift foremanin the acid department,which position he held until sometime during the weekending November 5, 1941,'0when he was demoted to a laborer.That Simms'position as a shift foreman was one of supervisoryauthorityisnot open toquestion.Itwas contended by the respondents,and while the Board's counseldid not make the specific contention in Simms' case,he, did both contend andprove that other shift foremen occupying the same status as Simms were pos-sessed of supervisory authority.Accordingly it is found that Simms'position.As shown above, Simms was the guiding spirit and the leader of the Union'sorganizational activities in the plant.It was mainly through him that, withina few weeks after the Union started its 1941 drive, the majority of the em-33Matter of American CyanamidCo. andUnited Phosphate Workers Union No220,46,affiliated with the AF of L ,37 N L'R B 579,588See cases cited in footnote 11 therein."Matter of Wickwireand4malgamated Ass'n of Wire,Steel and Tin Workers of NorthAmerica, etc,16 N L.R.,B 316See also,Matter of Ifoude Ennineering CorporationandInternationalUnion, U A W -C. 10, L( cal 850,42 N L R B 71340The record does not disclose the exactdatewhen Simms was made a shift foreman, nordoes it show the exact date when he was demoted.' ARMOUR FERTILIZER WORKS, INC.657ployees became members.His leadership and activities soon became known to'his supervisors.Redding became aware of them on March 24, 1941, 2 days afterAnderson met with 'Simms.As soon as Simms joined the Union,' he imme-diately proceeded to'induce other employees to join.Redding, according to his testimony;' questioned Simms'and several other shiftforemen' several days prior to March 24, as to what employee was responsiblefor the bending of the tipple on the overhead crane ; that all the shift foremen'told him that they did not know who was 'responsible ; that on March 24, SimmieHarlan told him that Simms was the one on duty when the tipple was bent;and that he thereupon discharged Simms because Simms -had not told him thetruthwhen he questioned him about the tipple.According to Harlan, who'testified for the respondent, Simms was ,not present when the tipple was bentand when he was informed of it, Simms, with the aid of several employees,straightened it42 'II . Redding testified' that Barkley Jones advised'him thatthe Union was activeagain in the plant; that also that day Harlan told him that Simms was in chargewhen the tipple was bent ; that he told Shift Foreman Bryant that he wasgoing to Simms' house and ' discharge him; that he also told Bryant that heshould discharge Bryant because Bryant had not reported to him'that' some ofthe men had been shooting craps the past two Sunday nights instead of'work-ing ; and that he went to Simms' house and had the conversation which is setout in Section III A above. Bryant testified, "on Tuesday night93 after the cardswere brought out there' . . . ; the cards were brought out 'there on Saturdaynight before and I think that he (Redding) thought I knew about-it, the CIOcards; . . . and,I think he thought I had something to do with that." Hefurther testified that Redding told him that he was going to Simms' house anddischarge Simms and that Redding said that he should also discharge him be-cause he "wouldn't talk and wouldn't tell him (Redding) nothing; and that he(Bryant) was disloyal to the Company" because of the fact that he would nottalk.The events that occurred on March 24, as described by Redding, coupledwith the anti-union activities of the respondent as found above, lead the under-signed to the conclusion, and he finds that Redding did not discharge Simms onMarch 24 because Simms did not tell him the truth about the bending of thetipple, but because of Simms' membership in and activities on behalf of theUnion.As described above, Simms' discharge was changedto a 1-week suspensionwithout pay.Thereafter, and until Simms was demoted, Redding admittedlyfollowed Simms about the plant.The respondent introduced in evidence six orseven memoranda prepared by Redding regarding incidents involving Simms'alleged neglect of duty.No reports were introduced regarding any other shiftforemen or employees, although Redding admitted that other shift foremen wereguilty of neglect of duty.Redding stated that he followed Simms around andmade reports about him because Simms was arguing and fighting with the men inorder to induce them to join the Union.The credible' evidence shows, as foundabove, that many shift foremen and non-supervisory employees were threateningthe employees with discrimination if they did not renounce their membership inthe Union, and that Redding was cognizant of some of these facts.There is no evi-'1 Simms did not testify.42There is no evidence that Simms knew who bent the tipple,or that he inquired.The record shows that, several weeks previous to this incident, the tipple had been bentand the shift foreman in charge at that time strightened it, and the matter was neverreported to Redding.11The record shows that March 24, 1941, was on Monday.504086-43=vol. 46-42 '658DECISIONS OF NATIONAL LABOR- RELATIONS BOARD-dence that any disciplinary action was taken against them. In-view of the fore-going including the respondents' hostility to the Union, the discriminatory dis-charge and lay-off of union members, as shown below, and King's knowledge that.Simms was the leader of the union movement in the plant; the undersigned findsthat Simms was suspended in March 1941 because of his membership in andactivities on behalf of the Union, and that the respondents thereby discouragedmembership in a labor organization, and interfered with, restrained, andcoerced the employees in the exercise -of the rights guaranteed them in Section,7of the Act.At the October 15 meeting In Tomlinson's office, which was attended by repre-sentatives of the management and the Union, Simms stated that he had beenlately elected president. of the newly formed local of the Union.On or about-October 17, King, called Simius to his officeSimms went and, when -he sawMitchell and Dunbar were with King, he refused to remain in King's private room-unless King permitted him to bring an employee named William Vandiver withhim as a witness.King refused Simms' request, stating that he wanted to talkto Simms privately.Simms then left King's office.On the following day, King-suspended Simms for 2 weeks without pay. The undersigned finds that Simms'refusal to talk with King was insubordination and that King's action in suspend-ing Simms was not on account of union membership or activity, and the under--Signed will accordingly recommend that the amended complaint in this respect-be dismissed.On October 29, King, upon instructions of the respondents' counsel, posted thefollowing notice in the plant :-To ALL SUPERVISORY EMPLOYEES OF Aii\IOUR FERTILIZER WORKS, INC., MAURYCOUNTY PLANTDuring the present month the National Labor Relations Board has ren-dered an opinion, deciding that an employer-can require supeivisory employeesto relinquish their supervisory status if such employees join a Union'and insist upon retaining their Union membership. In accordance with thisholding, you are hereby informed that any supervisory employee of theMaury County Plant who is a member of any Labor Union must either relin-quish his membership in the Union or his status of a supervisory employee.In the event such supervisory employee elects to continue his Union niein-bership his employhient with the Company will not be terminated,'but hewill be relieved of his duties as a supervisory employee.No employee of this Company will be dismissed or in any way discrimi-nated against by reason of being a member of a Union; but he cannot be amember of any Union and at the same time occupy a supervisory positionIOn the same day, King wrote Simms a letter along the lines of the above quotednotice."The concluding paragraph of the letter reads as follows :You are, therefore, hereby informed that you are given until 2 P. M Tues-day, November 4, 1941, within which to advise me in writing as to whetheryou elect to give up your membership in any Union or to relinquish yoursupervisory position; and in the event I have not received such notice bythat time and wherein you have advised me that you have relinquished yourmembership in the Union and do not belong to any, Union, you will then beremoved from your position as a supervisory employee but continue to occupythe position of an employee in a non-supervisory capacity.I" Simms was the only supervisor to receive a letter.I ARMOURFERTILIZER WORKS-INC.659:Simms refused to relinquish his union membership and was, therefore, on or aboutNovember 5, 1941, demoted to the status of a laborer in the acid plant, which job.Simms held until he quit on December 19, 1941.46It having been heretofore found that Simms' position as a shift foreman wasone of supervisory authority, his interests were such that they would lie withthe management and his acts would be acts for which an employer could be heldresponsible.The respondents having given him his choice to relinquish eitherhis union membership or superA isory status and Simms having refused torelinquish the former the undersigned is of the opinion that the action of therespondents in demoting Simms was proper.40Accordingly the undersigned willrecommend that the amended complaint in this respect be dismissed.C. The discrimminatoty lay-offsThe amended complaint alleged that the respondent Armour and Company ofDelaware discriminatorily laid off Albert S. Ingruth, William A. Baker, and F. C.Hall on March 28, 1941; Frank Watkins on March 29, 1941; and Oscar Abernathyon September 9, 1941Since the circumstances surrounding these lay-offs are.different, they will be discussed separately.Albert S. Ingruni,was first employed on October 17, 1940, and, after workingSor about 17 days on the small picker belt in the wet rock department, he wastransferred to the dumping pit, where he remained until his lay-off on March 28.'The, respondents' answer averred that Ingrum was laid off because "of the neces-sary and proper reduction in forces and because [Ingrum's] services were nolonger needed due to changes in operation and business conditions," and that hisunion membership and activities played no part in either his lay-off or therespondents' refusal to thereafter reinstate him.Ingrum joined the Union on March 24. On March 28, his shift foreman,Alfonso Roberts, told him that he had been instructed by Bolton to lay himoff that night. After his shift ended that-night, Ingrum, according to histestimony, had a conversation with Kinzer, and the following ensued :"Mr. Kinzer, you are laying me off at this time of the year and I havebeen farming and had no crop and no job" and I says, "It is throwing meto the bad pretty much right now," and I says, "the Union is what is caus-ing us all to be laid oft," and I had already seen. the names of some othersup at the commissary, names of some others that were being laid off ; andI told him, "I am going to\take this up with the'Union and do what Ican to put it through, and see if I can't get my job back through the,Union."And he says, "Well, when you do, you are, going' to be sorryof it."Kinzer, while not denying that he said to Ingium, in response to the latter'sstatement that he would endeavor to obtain reinstatement through the Union,"Well, when you do, you are going to be sorry of it," testified regarding thisconversation to substantially the same effect as did Ingrum.Kinzer added,however, that Ingram used language which he (lid not care to repeat, and thatIngrum also said, "At the present time, I don't belong to the CIO, I am goingto join and see why I ani laid off."Kinzer was hostile to the Union and mademany disparaging remarks about it to the employees, and the remark attributed"At the time of his demotion, Simms leas earning 521/2 cents per hour.As a laborer he-earned 421/ cents per hour.40Matter of Marshall Field and Conipanii etal, 34 N L R B.1 ; Matter of The SherwinWilliams and Chemical Workers Union. et al., 37 N. L.R. B. 260. 660DECISIONS,-OF, =NATIONAL LABOR RELATIONS BOARD 'to him by Ingrum was similar to those herein found to have,been made by him.44Ingrumwas, an honest and, forthright witness.The undersigned finds In-grum's version of the conversation to be, substantially in accord,with the facts.About a, week after his lay-off, Ingrum returned to the plant and- asked Bol-ton for.reinstatement.Bolton replied that he -would reinstate him "as soon, aswe could get things settled."Thereafter,Ingrum made'numerous trips ,to theplant in order to be, reinstated.When,he asked King and -Bolton to reinstate,him, they,usually.told, him that as soon as they had a job he could performthey would recall him..At one of the April meetings,inTomlinson's office, Ingrum's lay-off was dis-cussed.'King there stated that,"he. would try to, put [Ingrum and the othermen laid off in the latter part of March] back to work . . . before he hiredany new men."King, however,'did1-not keep his promise.The credible evi-dence shows that new men have since been hired to perform the work whichIngrum and the other' men laid off in''March 1941,'formerly performed orcould do.`The respondents contended that Ingrum was laid off in order to make a jobavailable for Paul Duncan','who'had more seniority'than Ingrum;and who,before being transferred to another job, did the work Ingrum was doing at the-,time of his lay 'off.Nevertheless,the respondents retained in their employ menwith less seniority than IngrumThe respondents"further contended thatIngrum'was not rehired because of the'remark made by him"to Kinzer on thenightof'hislayoff, and'for'the further reason that'he talked too much.Roberts,Ingrum's immediate superior,called as a respondents'witness, testified,and theundersigned finds, that"Ingrum was'a satisfactory worker," but that he "talkedto the' other "Men to a'certain percent."Roberts further testified that Ingrum'stalking interfered"to a certain percent" with the work of the other men, butthat he never reportedit toBolton or to any other person. Ingrum's job wasto help unload the phosphate rock and "muck"from the freight cars to theconveyor belt.This job is mainly performed by the use of a water hose, whichwashes'the rock and"muck" out'of the cars. 'It is inconceivable that, if In-grum's talking interfered with his and the other men's work Roberts would nothave,reprimanded him' for it.This,Roberts admitted,he never did.The un-dersigned finds that Ingrum was laid off and thereafter refused reinstatement.not because he "taked too much"or for any of the other reasons advanced at41Kinzer's hostility to the Union is demonstrated by the fact that, although there wasno rule in the plant against talking he reported the night watchman to Mitchell for talkingabout the Union.This report brought forth the following correspondence between Mitchelland Paul Blanchard,one of the respondents' counsel, under date of November 13, 1941 :Since your discussion with us In Mr. Tomlinson's office it has developed that oneof our night watchmen is an ardent C. I. 0. supporter.This man is under bond andis in a fairly responsible position.While making-his rounds thru the plant duringthe night,he has the opportunity(and uses it)of talking C. I. 0. to practically everyman in the plant.We would like to know whether the same ruling;regarding foremen would applyin this case.Or must we ignore his conversation with the men as long as his clockrecord shows the keys to have been punched at the regular intervals. 'B. A MITCHELL.You can't fire him.But you can assign him to another job.(Signed)P E. B.48 Ingrum was an active member of the Union.'His membership and activity in behalf ofthe Union were known to the, respondents because he attended all the meetings between the-Union and the'man agement in Tomlinson's office during April 194119Moreover, the evidence shows that men were shifted from one job to another within-a department,whereevet the occasion arose. 'ARMOUR FERTILIZER WORKS, INC. '' '-661his union membership and activities.'F. C. Hallwas first employed at the plant on June 17, 1940, and worked'continuously until his lay-off on'March 28, 1941, on the small picker belt in thewet rock department.' The respondents' answer averred that he was laid offbecause his' services were no longer needed due to changes in operation andHall joined the Union on March 27. The next day the shift upon which hewas` -working was discontinued.The respondents maintained that at that timethey had moved their mining operations from the Ridley' Mine to the Peerlessno longer necessary to operate the small: pick belt in ,three shifts ; that theythereupon decided to discontinue the third shift, the one on which Hall worked;-thatHall was laid off because he had less seniority than the other men whowere transferred to other jobs; and that it was a period'of two or three weeksafterHall's lay-off before the small picker belt was operated on a 3-shiftschedule.The respondents also maintained that Hall was unable, because' of"his limited capacity," to perform any other job in the plant. The record,however, does not support the, position 'asserted by the respondents. -..On the-contrary, the credible evidence establishes that Hall was a satisfactory and in-telligentworker and at times instructed new employees.' Prior to his employ-ment by the respondents, he worked for a competitor of the respondents for15 years, as an oiler, a dragline operator,FO' and as a contractor hauling.phos-phate rock. In fact, shortly after his lay-off in March,, Hall was employed asa dragline operator for a phosphate concern near the respondents' plant61Al-though Hall returned to the plant on numerous occasions and asked King,Mitchell, and Bolton for reinstatement, he was never rehired.Despite this factthe respondents have, since,March 28, 1941, hired many new men to performwork Hall could, and formerly did, perform. Furthermore, at the April 5°meeting in- Tomlinson's office, King told Hall and the other union representa-tives that he would rehire the men laid off in March 1941 before he hired anynew men. The undersigned finds that Hall was laid off on March 28, 1941,because of his union membership and activities.This finding is buttressed bythe warning given to Hall by Fred Roberts, who sometimes acted as shift fore-man in the wet rock department, a day or two before Hall was laid off, that ifHall' joined the Union he would "be sorry for it."William A. Baker'on April 1, 1939, and returned to the plant on October 23, 1939, and worked con-tinuously thereafter until his lay-off on March 29, 1941.Until about January 22,1941, Baker "fired the boiler" in the wet rock department. On January 22 or 23,liewas assigned by Bolton to driving the "clean-up truck." This latter job,which paid him 5 cents an hour more, he kept until his lay-off. 'On March 28, Baker joined the Union at the suggestion of Simms. At the sametime that he signed the application card, he filled out the application cards ofthe other three men in the "clean up gang."He then gave the four applicationsto Harlan Bryant, in the presence of Shift Foreman Bill Baker. The next dayBolton laid Baker off, saying that the truck was not going to be used any morefor clean-up work.6°A dragline operator is a skilled worker.The work Hall performed for the respondentsas that of a'common laborer.61Hall lost that job because of the seniority rule in that plant.67King denied this statement.The undersigned does not credit his denial.11Also referred to in the record as Bosh Baker. 662-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent contended at the hearing that Baker was laid, off on March 29;.1941, because the truck he was then driving was replaced by a tractor with anattached dump cart and therefore Baker's services were no longer needed.Therecord supports this contention.Although the credible evidence shows that the,-truck was used on occasions during the time Baker was not working,' the under-signed is.convinced and finds that Baker was laid off between, March 29 and April9, 1941, because of change from truck to tractor.'Frank Watkinswas first employed on September 7,'1938He was laid off onMarch 29, 1941. During his employment, Watkins worked on the clean-up gang,although occasionally'he worked on the picker belt in the wet rock department.The respondents contended that Watkins' membership and activities played no,part in the determination to lay off Watkins, but that lie was laid off because theycould no longer use his services.On March 28, Watkins joined the Union, and shortly thereafter began wearinghis union button in the plant.On March 29, Bolton asked him about a unionmeeting that Baker held near the plant on the .previous evening.Watkins toldBolton that he had no knowledge of it, although Watkins, knew of the meetingWhen Watkins reported for work on Tuesday; April 1, he went to see Bolton;pursuant to a message Bolton sent to him by another employee.When Boltowsaw Watkins he said, "Well, I heard you have been passing CIO cards down atthe drier to my men and I can't use you no more "Watkins thereupon left theplant.This finding is based on the testimony of Watkins, which the undersignedcredits.Bolton testified that'he'never had any conversation with Watkins aboutthe C.' I. 0.; that Watkins' union membership and activities played no part inhis decision to lay him off, and that as soon as he had work for Watkins he-would rehire himBoth this denial and offer of future work is not persuasive.The record shows that Watkins had more seniority than the other two menuretained on the clean-up gang, and that Watkins always performed his work satis-factorily.Moreover, the evidence shows that, since March 29, 1941, the respond-ents have hired new men to perform work Watkins formerly did or could do.60The undersigned finds that Watkins was laid off on March 29, 1941, and thereafterrefused reinstatement because of his union membership and activities. ,.Oscar Abernathywas first employed off March 7. 1938, and voluntarily quit ten,days thereafter.He was reemployed on July 14, 1938, and quit on December 22,1938.He was again employed from March 23, 1939, to March .11, 1940.He'voluntarily quit on the latter dateHe returned to the plant on April 8, 1940,snd worked continuously until his lay-off on September 4, 1941.During his,employment, Abernathy worked at the Ridley and Peerless mines repairing rail-road ties and, tracks.Occasionally, he did some "mucking" at-the mines.Abernathy joined the Union in the fore part of April 1941, and soon thereafterbecame very active on its behalf.His activities consisted, mainly in obtainingmembers and attending meetings.Most of his solicitation took place at theplant,during working. hours.On April 14, 1941, when Armistead and Parrishcame to the Peerless mine to obtain signatures to the anti-CIO petition, Aber-nathy, in the presence of Armistead, and again later, in the, presence of Parrish,advised the members of his gang not to sign the petition.64Baker was rehired on'April 9, 1941, and put on the job he had before he was trans-ferred to the clean-up truck..,5'The respondents' records show that Watkins waslaid offon March 29, 1941.Watkinswas not notified of his lay-off until. April.1, 1941.March 30,'1941, was a Sunday, andWatkins did not work that day nor on the following dayW No new men were hired on the clean-up gang sinceApril 1941. ARMOUR FERTILIZERWORKS, INC.663,The respondents contended that Abernathy was laid off because he often,remained away from the plant without first notifying his supervisors, and alsofor the reason that on September 4, 1941, it became necessary to lay off twomembers of the gang on which Abernathy worked and that he was selected withanother member because they had less seniority than the others. It is true thatthe respondents laid off the two men with less seniority 54The undesigned findschat Abernathy was not laid off because of his union membership and activities.However, since Abernathy's lay-oAT, the respondents have transferred to the gangon which Abernathy worked a man with less seniority than he. On 'severaloccasions, Abernathy applied for reinstatement and was 'refused work.Aber-*nathy was a satisfactory worker.The undersigned finds that respondents haverefused to reinstate Abernathy because of his union membership and activities.IV.THE RESPONSIIni1TY OF ARMOUR AND COMPANY AND ARMOURFERTILIZER WORKS,INC, FOR THE UNFAIR LABOR PRACTICESAs set forth above, Armour and Company of Delaware and Armour FertilizerWorks, Inc, are wholly-owned subsidiaries of Armour and Company.Officers and,directors of the parent corporation comprise virtually all the officers and directors'of these two subsidiaries.Paul E Blanchard testified, and the undersigned finds,that the various subsidiaries of Armour and Company deal with their own laborrelations until such time as litigation regarding labor relations starts, or litiga-tion is imminent and then the subsidiaries submit the matter to the parent cor-poration ; that when litigation starts, or is imminent, the matter is usually turned,over to Blanchard; that the parent corporation charges the particular subsidiaryinvolved for the time Blanchard spends on the matter; that the proceeding herein.was submitted to the parent corporation by Armour and Company of Delawareand that Blanchard was assigned to the matter by H. G Ellerd, the vice presidentin charge of personnel at the parent corporation, and that all matters regarding.labor relations that are submitted to the parent corporation by the subsidiariesare assigned to him by Ellerd or b^,Faulkner,58 the general counsel of Armourand CompanyThe record clearly shows that no steps were taken in this matter by Armourand Company of Delaware until they first received the approval of Blanchard.In fact, for the first eight days of the hearing herein, Blanchard acted as chief'counsel for the respondent Armour and Company of Delaware.Moreover, and asillustrative of Blanchard's part in events prior to the trial of the instant case onSeptember 6, 1941, the Union, the Independent, and the Board had agreed upon,the terms of a certain stipulation.By the terms of the-proposed stipulation,,most of the issues involved in this proceeding would have been settled.Thestipulation was then submitted to Blanchard.He refused to approve it and the;settlement was not consummated.Tomlinson testified that he looks to Armour Fertilizer Works, Inc, for paymentof his bills, although he considered Hagedorn, the personnel manager of Armourand Company of Delaware, his immediate superior in matters involving the laborrelations,of the 'Maury County plant.,The undersigned finds that, during the period here involved, Armour and'Company and its subsidiary, Armour Fertilizer Works, Inc, controlled the laborpolicies of Armour and Company of Delaware, especially as they concerned the65Abernathy had more seniority'than the,other man, Henry Thomas,who was also laid,off on September4, 1941.68Faulkner is also a director of Armour and Company of Delaware and Armour FertilizerWorks, Inc 664,DECISIONS,-OF NATIONALLABOR RELATIONS BOARDcommission of the unfair labor practices above set forth, and that they participatedin those unfair labor practices.V., THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the "respondents set forth in Sections'III and IV above, occur-`ring in connection' with their operations described in Section I above, have a close,'intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE REMEDYSince it has been found that the respondents dominated and interfered with theformation and administration of Independent Organization of Armour's Employ-'ees, and contributed financial and other support to it, it will be recommendedthat the respondents withdraw all recognition from! said organization as repre-sentative of their employees for the purpose- of dealing with the respondentsconcerning grievances, labor disputes, wages, rates of pay, hours of employment;'or other conditions of work, `and completely disestablish it as such representative.It has been found that the respondents laid off Albert Ingrum, F. C. Hall, andFrank Watkins, and thereafter refused to reinstate any of them, for the reasonthat they joined and assisted a labor organization and engaged in concertedactivities for the purpose of collective bargaining and other mutual aid and'protection.It has also been found that Oscar Abernathy was refused reinstatement becausehe joined and assisted a labor organization and engaged in concerted activitiesfor the purpose of collective bargaining and other mutual aid and protection.It will be recommended that the respondents offer Albert Ingram, F. C. Hall,'Frank Watkins, and Oscar Abernathy immediate and full reinstatement to theirformer or substantially equivalent positions, It will be further recommendedthat the respondents make them whole for any loss of pay they have suffered byreason of the discrimination, by payment to each of them of a sum equal to theamount each would normally have earned as wages during the period from thedate of the discrimination against him to the date of the offer of reinstatement,less his net earnings ' during such period. It is further recommended that therespondents make Carl C. Simms and William A. Baker whole for any loss ofpay they may have suffered by reason of the discrimination, by payment to each ofthem of a sum equal to the amount he would normally have earned as wages duringthe period of the discrimination against him.The undersigned finds that the evidence is insufficient to warrant the conclusion'that Oscar Abernathy and William A. Baker were laid off because of their mem-bership or activities in behalf of the Union.The undersigned will thereforerecommend that the allegations of the complaint which allege that Abernathy andBaker' were discriminatorily laid off be dismissed.atBy "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440.Monies re-ceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.311 U. S. 7. ARMOUR FERTILIZER WORKS, -INC.665--The undersigned finds further that the evidence is insufficient to warrant the-conclusion that Carl C. Simms was suspended in October 1941 or demoted inNovember1941because of his membership or activities in behalf of the Unionand therefore will recommend that the allegation of the complaint with respect'thereto be dismissed.Upon the foregoing findings of fact, and upon the entire record in the case, the-undersigned makes the following:CONCLUSIONS OF LAW1.International Union of Mine, Mill & Smelter Workers, affiliated with - the,C. I. O. and Independent Organization of Armour's Employees, are'labor organiza-tions within the meaning of Section 2 (5) of the Act.-2.By interfering with, restraining, and coercing its employees in the exercise of.the rights guaranteed in Section 7 of the, Act, the respondents have engaged inand are engaging in unfair labor practices, within the meaning of Section '8 (1)'of the Act.3.By dominating and interfering with the administration of Independent-Organization of Armour's Employees, and contributing support to it, the respond-ents have engaged in and are engaging in unfair labor practices, within the-meaningof Section8 (2) of the Act.. 14.By discriminating with regard to the hire and tenure ' of employment ofAlbert Ingrum, F. C. Hall, William A. Baker, Oscar Abernathy and Frank Watkins ;and with the terms and conditions of employment of Carl C. Simms—thereby,discouraging membership in International Union of Mine, Mill & Smelter Workers,affiliated with the C. J. 0., the respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices. affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.,6.The respondents, by laying off William A. Baker and Oscar Abernathy onMarch 28 and September 4, 1941, respectively, have not discriminated with respectto the hire and tenure of their employment.7.The respondents by suspending Simms in October 1941, and demoting himin November 1941,, have not discriminated with respect to' the hire and tenure'ofhis employment.'RECOMMENDATIONSUuon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, Armour and Company, Armour, andCompany of Delaware, and Armour Fertilizer Works, Inc., their officers,. agents,,successors, and assigns, shall::I1.Cease and, desist from :(a)Dominating or-interfering with,the administration of Independent Organ-ization of Armour's Employees, or with the formation or administration of= anyother, labor organization of their employees, and -from contributing financial orother support to Independent Organization of Armour's Employees,;(b)Recognizing Independent Organization of Armour's Employees as the rep-resentative of any of their employees for the purpose of dealing with the respond-ents concerning grievances, labor disputes, wages, rates, of pay, hours of employ-;,meat, or other conditions of employment;.(c)Discouraging membership in International Union of: Mine, Mill & SmelterWorkers, affiliated with C. I. 0., or any other labor organization-of their em-ployees by discriminating in regard to the hire and tenure of" employment oftheir employees, or any term or condition of their employment ;- ,666DECISIONS OF, NATIONAL' LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to-self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their, ownchoosing, and to,,engage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection, as guaranteed in Section 7 ofthe National -Labor Relations Act.-2.Take the following affirmative action, wbich,,the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from- Independent Organization of Armour'sEmployees as the representative of any of their employees for the purpose ofdealing with the respondents concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment, and completelydisestablish the Independent Organization of Armour's Employees as suchrepresentative;-(b)Offer to Arthur Ingrum,'F. C. Hall, Frank Watkins, and Oscar Abernathyimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges;(c)Make whole Albert Ingrum, F. C. Hall, Frank Watkins and Oscar Aber-nathy for any loss of pay they may have suffered by reason of the respondentsw'.discrimination in regard to their hire and tenure of employment, by paymentto each of them of a sum of money equal to the amount which each normallywould have earned as wages during the period from the date of the discrimina-tion against him to the date of the respondents' offer of reinstatement, 'less' hisnet earnings80during such period ;(d)Make whole Carl C. Simms for any loss of pay he may have suffered byreason of the respondents' discrimination in regard to his hire and tenure, orterms and conditions, of employment, by payment to him of a sum equal to theamounthe normally would have earned as wages during the period of the dis-crimination against him, less his net earnings during such period; 81(e) Immediately post and maintain for a period of at least sixty (60) con-secutive days, in conspicuous places throughout the plant at Maury County,notices stating (1) that they will not engage in the'conduct from which it isrecommended that they cease and desist in paragraphs 1 (a), (b), (c), and (d),of these Recommendations; (2) that they will take the affirmative action setforth in paragraphs 2 (a), (b), (c), and (d) of these recommendations; and(3) that the respondents' employees are free to remain or become, members ofInternational Union of Mine, Mill & Smelter Workers, affiliated with the C. I. 0.;(f)Notify the Regional Director for the Tenth Region in writing within twentyents have taken to comply herewith.It is further recommended that the allegation of the complaint with respect tothe lay-off of Oscar Abernathy and William A. Baker and the suspension anddemotion of Carl C. Simms, in October and November 1941, respectively,becauseof their membership or activity -in, behalf of the Union be dismissed.It is further recommended that, unless on or before twenty (20) days from the,receipt of this Intermediate Report; the respondents notify thesaid Regional'Director in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondents totake'the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withint,60 See footnote 59,supra.01 See footnote 59,supra. ARMOUR FERTILIZER WORKS, INC. -667thirty,(30) days from the date of the entry of the order transferring the caseto the Board,pursuant to Section 32 of Article II of said Rules and Regulartions, filewith the Board, Shoreham Building,Washington,D. C., an originaland four copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding'(includingrulings upon all motions or objections)as he relies upon, together with theoriginal and four copies of a'brief in support thereof.-As further,provided in,said Section 33,should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty,(20) days after the 'date of the order transferring the case to the Board.HOWARD MYEas, -Trial Evaminer.Dated August 27, 1942.'I